      Case 1:15-cv-04444-MHC Document 280-2 Filed 10/12/20 Page 1 of 79




                     CLASS ACTION SETTLEMENT AGREEMENT

   This Class Action Settlement Agreement (“Settlement Agreement”) is entered into
between and among the Class Representatives, all Class Members, Plaintiffs, and
Defendant Reliance Trust Company (collectively the “Settling Parties”).

1.         Article 1 – Recitals
     1.1     On December 22, 2015, Plaintiffs Ronda A. Pledger, Sandra Britt, Jennifer L.
             Primm, and Alex Brooks, Jr., individually and as representatives of a class of
             participants and beneficiaries of the Insperity 401(k) Plan (“Plan”), filed their
             Complaint in the United District Court for the Northern District of Georgia.
             Case No. 15-cv-4444-MHC, Doc. 1. On April 15, 2016, Plaintiffs filed their
             Amended Complaint, which added Plaintiff Edward Comer Buck as a named
             plaintiff. Doc. 37. The Amended Complaint is the operative complaint.
             Plaintiffs brought this action under 29 U.S.C. § 1132(a)(2) alleging that
             Defendants Reliance Trust Company, Insperity, Inc., Insperity Holdings, Inc.,
             and Insperity Retirement Services, L.P. (collectively “Defendants”) breached
             their fiduciary duties and committed prohibited transactions relating to the
             management, operation, and administration of the Plan. They sought to recover
             all losses to the Plan resulting from each breach of duty under 29 U.S.C. §
             1109(a) and for other equitable and remedial relief.1

     1.2     On March 15, 2016, Defendants moved to dismiss Plaintiffs’ Amended
             Complaint. Docs. 29, 32. On March 7, 2017, the Court granted in part and
             denied in part Defendants’ motions. Doc. 41. The parties then proceeded to
             merits discovery.

     1.3     On July 19, 2017, the Parties filed a Stipulation Regarding Class Certification
             and Adjudication of Plaintiffs’ Claims on a Class Basis. Doc. 94. The Court
             approved the Stipulation on November 7, 2017. Doc. 101. The Court certified
             the following class under Federal Rule of Civil Procedure 23(b)(1):

                  All participants and beneficiaries of the Insperity 401(k) Plan from
                  December 22, 2009 through September 30, 2017, excluding the
                  Defendants.

             Id. at 4 (¶2). The Court appointed the named plaintiffs as Class representatives
             and Schlichter Bogard & Denton LLP as Class Counsel. Id. at 4–5 (¶¶3, 5).

     1.4     Defendants filed motions for summary judgment on June 8, 2018. Docs. 133,
             137. On March 28, 2019, the Court granted in part and denied in part

 1
   Plaintiffs also named the “Insperity Retirement Plan Committee” and “John Does 1–
20”. The Court dismissed those defendants because a “Committee” did not exist, and
Plaintiffs did not seek leave to substitute any individuals for the John Does. Doc. 197 at 1
n.1, 7 n.5. Plaintiffs and all Defendants are collectively referred to herein as the “Parties”.

                                                   1

                                                                                                  Exhibit 1
      Case 1:15-cv-04444-MHC Document 280-2 Filed 10/12/20 Page 2 of 79




             Defendants’ motions. Doc. 196. In anticipation of trial, the Parties submitted
             joint stipulated facts and trial briefs. Docs. 238–39, 241. The trial commenced
             on March 2, 2020. Doc. 242. The trial lasted two weeks, and ended on March
             13, 2020. Doc. 251. Following trial, the Parties submitted their Proposed
             Findings of Fact and Conclusions of Law on June 15, 2020. Docs. 266–68.

     1.5     While Defendants’ motions to dismiss were pending, the Parties first
             conducted an in-person mediation session through a private mediator on
             September 28, 2016. The case did not settle. Additional efforts were made by
             all the Parties to settle in advance of the trial. Again, those efforts were
             unsuccessful. After the two-week trial and after the Parties completed their
             post-trial briefing, the Settling Parties resumed settlement negotiations on or
             about August 17, 2020 through the assistance of the private mediator. On
             September 18, 2020, the Settling Parties reached an agreement in principle to
             resolve all pending claims. The terms of the Settling Parties’ settlement are
             memorialized in this Settlement Agreement.

     1.6     The Class Representatives and Class Counsel consider it desirable and in the
             Class Members’ best interests that the claims against Defendants be settled on
             behalf of the Class Representatives and the Class upon the terms set forth
             below, and they have concluded that such terms are fair, reasonable, and
             adequate and that this Settlement will result in benefits to Class
             Representatives and the Class.

     1.7     Reliance Trust admits no wrongdoing or liability with respect to any of the
             allegations or claims in this action and maintains that the Plan was managed,
             operated, and administered during its tenure as the Plan’s discretionary trustee
             in full compliance with ERISA and applicable regulations. This Settlement
             Agreement, and the discussions between the Settling Parties preceding it, shall
             in no event constitute, be construed as, or be deemed evidence of, an admission
             or concession of fault or liability of any kind by Reliance Trust.

     1.8     The Settling Parties, as defined below, have concluded it is desirable that this
             matter be finally settled upon the terms and conditions set forth in this
             Settlement Agreement.

     1.9     Therefore, the Settling Parties, in consideration of the promises, covenants, and
             agreements herein described, acknowledged by each of them to be satisfactory
             and adequate, and intending to be legally bound, do hereby mutually agree to
             the terms of this Settlement Agreement.

2.         Article 2 – Definitions

           As used in this Settlement Agreement and the Exhibits hereto (as listed in
           Paragraph 12.19), unless otherwise defined, the following terms have the
           meanings specified below:



                                                    2

                                                                                                 Exhibit 1
 Case 1:15-cv-04444-MHC Document 280-2 Filed 10/12/20 Page 3 of 79




2.1   “Administrative Expenses” means expenses incurred in the administration of
      this Settlement Agreement, including (a) all fees, expenses, and costs
      associated with providing the Settlement Notices to the Class, including but not
      limited to the reasonable direct expenses of the Plan’s recordkeeper to identify
      the names and addresses of Class Members; (b) related tax expenses (including
      taxes and tax expenses as described in Paragraph 5.3); (c) all expenses and
      costs associated with the distribution of funds under the Plan of Allocation,
      including but not limited to the reasonable direct expenses of the Plan’s
      recordkeeper associated with implementing this Settlement Agreement,
      facilitating the distribution of funds under the Plan of Allocation, and gathering
      the data necessary to prepare the Plan of Allocation; (d) the fees and expenses
      of the Settlement Administrator and Escrow Agent; (e) all fees, expenses, and
      costs associated with providing notices required by the Class Action Fairness
      Act of 2005, 28 U.S.C. §§ 1711–1715; and (f) all fees and costs associated
      with the Independent Fiduciary’s review of the Settlement Agreement on
      behalf of the Plan, as described in Paragraph 3.1. Excluded from
      Administrative Expenses are Reliance Trust’s internal expenses and the
      Settling Parties’ respective legal expenses. Administrative Expenses shall be
      paid from the Gross Settlement Amount.

2.2   “Active Account” means an individual investment account in the Plan with a
      balance greater than $0 as of September 30, 2020.

2.3   “Alternate Payee” means a person other than a participant or Beneficiary in the
      Plan who is entitled to a benefit under the Plan as a result of a Qualified
      Domestic Relations Order.

2.4   “Attorneys’ Fees and Costs” means the amount awarded by the Court as
      compensation for the services provided by Class Counsel and to be provided in
      the future during the Settlement Period. The amount of attorneys’ fees for
      Class Counsel shall not exceed $13,266,266, which shall be recovered from the
      Gross Settlement Amount. Class Counsel also will seek reimbursement for all
      litigation costs and expenses advanced and carried by Class Counsel for the
      duration of this litigation, including the pre-litigation investigation period, not
      to exceed $750,000, which also shall be recovered from the Gross Settlement
      Amount.

2.5   “Authorized Former Participant” means a Former Participant who has
      submitted a completed, satisfactory Former Participant Claim Form with a
      postmarked date by the Claims Deadline, or electronically submitted online no
      later than the Claims Deadline, set by the Court in the Preliminary Order and
      whose Former Participant Claim Form is accepted by the Settlement
      Administrator.

2.6   “Beneficiary” means a person who currently is entitled to receive a benefit
      under the Plan upon the death of a plan participant, other than an Alternate


                                             3

                                                                                            Exhibit 1
 Case 1:15-cv-04444-MHC Document 280-2 Filed 10/12/20 Page 4 of 79




       Payee. A Beneficiary includes, but is not limited to, a spouse, surviving spouse,
       domestic partner, or child who currently is entitled to a benefit.

2.7    “CAFA” means the Class Action Fairness Act of 2005, 28 U.S.C. §§ 1711–
       1715.

2.8    “Claims Deadline” means a date that is no later than ten (10) calendar days
       before the Fairness Hearing.

2.9    “Class” means all participants and beneficiaries of the Insperity 401(k) Plan
       from December 22, 2009 through March 31, 2019, excluding the Defendants.
       This definition includes any Beneficiary of a deceased person who participated
       in the Plan at any time during the Class Period, and/or Alternative Payee, in the
       case of a person subject to a Qualified Domestic Relations Order who
       participated in the Plan at any time during the Class Period.

2.10   “Class Action” means Pledger, et al. v. Reliance Trust, et al., Case No. 1:15-
       cv-4444-MHC, in the United States District Court for the Northern District of
       Georgia.

2.11   “Class Counsel” means Schlichter Bogard & Denton LLP, 100 S. Fourth
       Street, Suite 1200, Saint Louis, Missouri, 63102.

2.12   “Class Members” means all individuals in the Class, including the Class
       Representatives.

2.13   “Class Period” means the period from December 22, 2009 through March 31,
       2019.

2.14   “Class Representatives” means Ronda A. Pledger, Sandra Britt, Jennifer
       Primm, Alex Brooks, Jr. and Edward Comer Buck.

2.15   “Class Representatives’ Compensation” means an amount to be determined by
       the Court, but not to exceed $25,000 for each Class Representative, which shall
       be paid from the Gross Settlement Amount directly to each Class
       Representative.

2.16   “Confidentiality Agreement” means the Stipulated Protective Order executed
       by the parties effective May 25, 2017. Doc. 84.

2.17   “Court” means the United States District Court for the Northern District of
       Georgia.

2.18   “Current Participant” means a person who participated in the Plan during the
       Class Period and on September 30, 2020 had an Active Account balance.

2.19   “Defendants” means Reliance Trust Company, Insperity, Inc., Insperity
       Holdings, Inc., and Insperity Retirement Services, L.P.

                                             4

                                                                                           Exhibit 1
 Case 1:15-cv-04444-MHC Document 280-2 Filed 10/12/20 Page 5 of 79




2.20   “Defense Counsel” means counsel for Reliance Trust Company, including
       O’Melveny & Myers LLP and Bryan Cave LLP.

2.21   “Escrow Agent” means UMB Bank, or another entity agreed to by the Settling
       Parties.

2.22   “Fairness Hearing” means the hearing scheduled by the Court to consider (a)
       any objections from Class Members to the Settlement Agreement, (b) Class
       Counsel’s petition for Attorneys’ Fees and Costs and Class Representatives’
       Compensation, and (c) whether to finally approve the Settlement under Fed. R.
       Civ. P. 23.

2.23   “Final Order” means the entry of the order and final judgment approving the
       Settlement Agreement, implementing the terms of this Settlement Agreement,
       and dismissing the Class Action with prejudice, to be proposed by the Settling
       Parties for approval by the Court, in substantially the form attached as Exhibit
       5 hereto.

2.24   “Final” means with respect to any judicial ruling, order, or judgment that the
       period for any motions for reconsideration, motions for rehearing, appeals,
       petitions for certiorari, or the like (“Review Proceeding”) has expired without
       the initiation of a Review Proceeding, or, if a Review Proceeding has been
       timely initiated, that it has been fully and finally resolved, either by court
       action or by voluntary action of any party, without any possibility of a reversal,
       vacatur, or modification of any judicial ruling, order, or judgment, including
       the exhaustion of all proceedings in any remand or subsequent appeal and
       remand. The Settling Parties agree that absent an appeal or other attempted
       Review Proceeding, the period after which the Final Order becomes Final is
       thirty-five (35) calendar days after its entry by the Court.

2.25   “Former Participant” is a person who participated in the Plan during the Class
       Period and on September 30, 2020 did not have an Active Account.

2.26   “Former Participant Claim Form” means the form described generally in
       Paragraph 3.4.2 and substantially in the form attached as Exhibit 1.

2.27   “Gross Settlement Amount” means the sum of thirty-nine million eight-
       hundred thousand dollars ($39,800,000), contributed to the Qualified
       Settlement Fund in accordance with Article 5. The Gross Settlement Amount
       shall be the full and sole monetary payment, whether to the Class, Plaintiffs,
       Class Counsel, or otherwise, made by or on behalf of Reliance Trust Company
       in connection with the Settlement effectuated through this Settlement
       Agreement.

2.28   “Independent Fiduciary” means an independent fiduciary selected by the Plan
       administrator, with the consent of Class Counsel, who will serve as a fiduciary
       to the Plan that has no relationship or interest in any of the Parties.


                                              5

                                                                                            Exhibit 1
 Case 1:15-cv-04444-MHC Document 280-2 Filed 10/12/20 Page 6 of 79




2.29   “Mediator” means Hunter Hughes Esq., 1075 Peachtree Street, N.E., Suite
       2500, Atlanta, Georgia, 30309, or if he is unavailable, another mediator
       mutually agreed upon by the Settling Parties.

2.30   “Net Settlement Amount” means the Gross Settlement Amount minus: (a) all
       Attorneys’ Fees and Costs paid to Class Counsel; (b) all Class Representatives’
       Compensation as authorized by the Court; (c) all Administrative Expenses; and
       (d) a contingency reserve not to exceed an amount to be mutually agreed upon
       by the Settling Parties that is set aside by the Settlement Administrator for:
       (1) Administrative Expenses incurred before the Settlement Effective Date but
       not yet paid, (2) Administrative Expenses estimated to be incurred after the
       Settlement Effective Date but before the end of the Settlement Period, and (3)
       an amount estimated for adjustments of data or calculation errors.

2.31   “Plaintiffs” means the Class Representatives and the Class Members.

2.32   “Plan” means the Insperity 401(k) Plan.

2.33   “Plan of Allocation” means the methodology for allocating and distributing the
       Net Settlement Amount in accordance with Article 6 herein.

2.34   “Preliminary Order” means the order proposed by the Settling Parties and
       approved by the Court in connection with the Motion for Entry of the
       Preliminary Order to be filed by Class Representatives through Class Counsel,
       as described in Paragraph 3.2 and in substantially the form attached hereto as
       Exhibit 2.

2.35   “Qualified Settlement Fund” or “Settlement Fund” means the interest-bearing,
       settlement fund account to be established and maintained by the Escrow Agent
       in accordance with Article 5 herein and referred to as the Qualified Settlement
       Fund (within the meaning of Treas. Reg. § 1.468B-1).

2.36   “Released Parties” means (a) Defendants, (b) their insurers, co-insurers, and
       reinsurers, (c) their past, present, and future parent corporation(s), (d) their
       past, present, and future affiliates, subsidiaries, divisions, joint ventures,
       predecessors, successors, successors-in-interest, and assigns, (e) their past,
       present and future members of their respective boards of trustees or boards of
       directors, agents, officers, employees, independent contractors, representatives,
       attorneys, administrators, fiduciaries, accountants, auditors, advisors,
       consultants, personal representatives, spouses, heirs, executors, associates,
       employee benefit plan fiduciaries (with the exception of the Independent
       Fiduciary), employee benefit plan administrators, service providers to the Plan
       (including their owners and employees), members of their immediate families,
       consultants, subcontractors, and all persons acting under, by, through, or in
       concert with any of them, (f) the Plan’s fiduciaries, administrators, plan
       administrators, recordkeepers, service providers, consultants, parties-in-
       interest, and (g) the employers that elected to participate in the Plan (together

                                             6

                                                                                           Exhibit 1
 Case 1:15-cv-04444-MHC Document 280-2 Filed 10/12/20 Page 7 of 79




         with (i) such employers’ past, present and future parent corporation(s), (ii) their
         past, present and future affiliates, subsidiaries, divisions, joint ventures,
         predecessors, successors, successors-in-interest, and assigns, and (iii) their
         past, present and future members of their respective boards of trustees or
         boards of directors, agents, officers, employees, independent contractors,
         representatives, attorneys, administrators, fiduciaries, accountants, auditors,
         advisors, consultants, personal representatives, spouses, heirs, executors,
         associates, employee benefit plan administrators, members of their immediate
         families, consultants, subcontractors, and all persons acting under, by, through,
         or in concert with any of them).

2.37     “Released Claims” means any and all actual or potential claims, actions,
         demands, rights, obligations, liabilities, damages, attorneys’ fees, expenses,
         costs, and causes of action, whether arising under federal, state or local law,
         whether by statute, contract or equity, whether brought in an individual or
         representative capacity, whether known or unknown, suspected or unsuspected,
         foreseen or unforeseen for actions during the Class Period:

       2.37.1   That were asserted in the Class Action, or that arise out of the conduct
                alleged in the Amended Complaint whether or not pleaded in the
                Amended Complaint;

       2.37.2   That arise out of, relate to, are based on, or have any connection with: (1)
                the selection, oversight, retention, or performance of the Plan’s
                investment options and service providers; (2) fees, costs, or expenses
                charged to, paid, or reimbursed by the Plan; (3) the revenue sharing
                made available to or in respect of the Plan and the use or disposition of
                those revenue sharing payments; (4) the services provided to the Plan or
                the costs of those services; or (5) disclosures or failures to disclose
                information regarding the Plan’s investment options, fees, costs,
                expenses, services, or service providers;

       2.37.3   That would be barred by res judicata based on entry of the Final Order;

       2.37.4   That relate to the direction to calculate, the calculation of, and/or the
                method or manner of allocation of the Qualified Settlement Fund to the
                Plan or any member of the Class in accordance with the Plan of
                Allocation; or

       2.37.5   That relate to the approval by the Independent Fiduciary of the
                Settlement Agreement, unless brought against the Independent Fiduciary
                alone.

       2.37.6   “Released Claims” specifically exclude (1) those claims not related to
                2.37.1 – 2.37.5 above; (2) claims of individual denial of benefits from
                the Plan under 29 U.S.C. § 1132(a)(1)(B) that do not fall within any of
                the categories identified in Paragraphs 2.37.1 – 2.37.5; (3) labor or

                                                7

                                                                                               Exhibit 1
 Case 1:15-cv-04444-MHC Document 280-2 Filed 10/12/20 Page 8 of 79




             employment claims unrelated to the Plan, including by way of example
             only, claims arising under Title VII of the Civil Rights Act of 1964, the
             Americans with Disabilities Act, the Equal Pay Act, 42 U.S.C. § 1981,
             the Fair Labor Standards Act, the Family and Medical Leave Act, the
             National Labor Relations Act, the Sarbanes Oxley Act, the Dodd-Frank
             Wall Street Reform and Protection Act, state anti-discrimination and
             wage-payment laws, claims for wrongful termination under state
             common law and other state law claims of a similar nature to those set
             forth in this subpart; and (4) claims arising from conduct outside the
             Class Period.

2.38   “Settlement” or “Settlement Agreement” refers to the agreement embodied in
       this agreement and its exhibits.

2.39   “Settlement Administrator” means an independent contractor to be retained by
       Class Counsel.

2.40   “Settlement Agreement Execution Date” means that date on which the final
       signature is affixed to this Settlement Agreement.

2.41   “Settlement Effective Date” means the date on which the Final Order is Final,
       provided that by such date the Settlement has not been terminated in
       accordance with Article 11.

2.42   “Settlement Notice” means the Notices of Class Action Settlement and
       Fairness Hearing to be sent to Class Members identified by the Settlement
       Administrator following the Court’s issuance of the Preliminary Order, in
       substantially the form attached hereto as Exhibits 3 and 4. The Settlement
       Notice also shall inform Class Members of a Fairness Hearing to be held
       before the Court, on a date to be determined by the Court, at which any Class
       Member satisfying the conditions set forth in the Preliminary Order and the
       Settlement Notice may be heard regarding: (a) the terms of the Settlement
       Agreement; (b) the petition of Class Counsel for award of Attorneys’ Fees and
       Costs; (c) payment of and reserve for Administrative Expenses; and (d) Class
       Representatives’ Compensation. The Settlement Notice shall inform Former
       Participants of the Claims Deadline by which they must file a completed
       Former Participant Claim Form to be eligible for a distribution in accordance
       with the Plan of Allocation.

2.43   “Settlement Period” shall be from the Settlement Effective Date and continuing
       for a period of three years thereafter.

2.44   “Settlement Website” means the internet website established in accordance
       with Paragraph 11.2.

2.45   “Settling Parties” means Plaintiffs, Reliance Trust Company, and the Class
       Representatives, on behalf of themselves, the Plan, and each of the Class
       Members.
                                             8

                                                                                         Exhibit 1
      Case 1:15-cv-04444-MHC Document 280-2 Filed 10/12/20 Page 9 of 79




3.         Article 3 – Review and Approval by Independent Fiduciary, Preliminary
           Settlement Approval, and Notice to the Class

     3.1     The Independent Fiduciary retained by the Plan administrator, on behalf of the
             Plan, shall have the following responsibilities, including whether to approve
             and authorize the settlement of Released Claims on behalf of the Plan.

           3.1.1   The Independent Fiduciary shall comply with all relevant conditions set
                   forth in Prohibited Transaction Class Exemption 2003-39, “Release of
                   Claims and Extensions of Credit in Connection with Litigation,” issued
                   December 31, 2003, by the United States Department of Labor, 68 Fed.
                   Reg. 75,632, as amended (“PTE 2003-39”) in making its determination,
                   for the purpose of Defendants’ reliance on PTE 2003-39.

           3.1.2   The Independent Fiduciary shall notify the Plan administrator directly of
                   its determination in writing (with copies to Class Counsel and Defense
                   Counsel), which notification shall be delivered no later than thirty (30)
                   calendar days before the Fairness Hearing.

           3.1.3   The Settling Parties, Defense Counsel, and Class Counsel shall provide
                   the Independent Fiduciary with sufficient information so that the
                   Independent Fiduciary can review the Settlement Agreement.

           3.1.4   The Settling Parties understand that within fifteen (15) calendar days of
                   receipt of the written determination from the Independent Fiduciary the
                   Plan administrator will: (a) review the determination by the Independent
                   Fiduciary; (b) conclude whether the Independent Fiduciary has made the
                   determinations required by the PTE 2003-39; and (c) notify Class
                   Counsel and Defense Counsel in writing of its conclusion in that regard.

     3.2     Class Representatives, through Class Counsel, shall file with the Court motions
             seeking preliminary approval of this Settlement Agreement and for entry of the
             Preliminary Order in substantially the form attached hereto as Exhibit 2. The
             Preliminary Order to be presented to the Court, as to the Class Action, shall,
             among other things:

           3.2.1   Approve the text of the Settlement Notice and Former Participant Claim
                   Form for mailing or sending by electronic means to Class Members and
                   Former Participants identified by the Settlement Administrator to notify
                   them (1) of the Fairness Hearing and (2) that notice of changes to the
                   Settlement Agreement, future orders regarding the Settlement,
                   modifications to the Class Notice, changes in the date or timing of the
                   Fairness Hearing, or other modifications to the Settlement, including the
                   Plan of Allocation, may be provided to the Class through the Settlement
                   Website without requiring additional mailed or electronic notice;

           3.2.2   Determine that under Rule 23(c)(2) of the Federal Rules of Civil
                   Procedure, the Settlement Notices constitute the best notice practicable
                                                   9

                                                                                               Exhibit 1
Case 1:15-cv-04444-MHC Document 280-2 Filed 10/12/20 Page 10 of 79




          under the circumstances, provide due and sufficient notice of the
          Fairness Hearing and of the rights of all Class Members, and comply
          fully with the requirements of Fed. R. Civ. P. 23, the Constitution of the
          United States, and any other applicable law;

  3.2.3   Cause the Settlement Administrator to mail by first class mail or by
          electronic means the Settlement Notice to each Class Member identified
          by the Settlement Administrator and the Former Participant Claim Form
          to each Former Participant identified by the Settlement Administrator
          based upon the data provided by the Plan’s recordkeeper;

  3.2.4   Provide that, pending final determination of whether the Settlement
          Agreement should be approved, no Class Member may directly, through
          representatives, or in any other capacity, commence any action or
          proceeding in any court or tribunal asserting any of the Released Claims
          against any of the Defendants, the Released Parties, or the Plan;

  3.2.5   Set the Fairness Hearing for no sooner than one hundred twenty (120)
          calendar days after the date the Motion for Entry of the Preliminary
          Order is filed, in order to determine whether (i) the Court should approve
          the Settlement as fair, reasonable, and adequate, (ii) the Court should
          enter the Final Order, and (iii) the Court should approve the application
          for Attorneys’ Fees and Costs, Class Representatives’ Compensation,
          Administrative Expenses incurred to date, and a reserve for anticipated
          future Administrative Expenses;

  3.2.6   Provide that any objections to any aspect of the Settlement Agreement
          shall be heard, and any papers submitted in support of said objections
          shall be considered, by the Court at the Fairness Hearing if they have
          been filed validly with the Clerk of the Court and copies provided to
          Class Counsel and Defense Counsel. To be filed validly, the objection
          and any notice of intent to appear or supporting documents must be filed
          at least thirty (30) days prior to the scheduled Final Approval Hearing.
          Any person wishing to speak at the Fairness Hearing shall file and serve
          a notice of intent to appear within the time limitation set forth above;

  3.2.7   Provide that the Settling Parties may, but are not required to, serve
          discovery requests, including requests for documents and notices of
          deposition not to exceed two (2) hours in length, on any objector within
          ten (10) days of receipt of the objection and that any responses to
          discovery or depositions must be completed within ten (10) days of the
          discovery request being served on the objector;

  3.2.8   Provide that any party may file a response to an objection by a Class
          Member at least ten (10) days before the Fairness Hearing;




                                         10

                                                                                       Exhibit 1
Case 1:15-cv-04444-MHC Document 280-2 Filed 10/12/20 Page 11 of 79




      3.2.9    Set a deadline of no later than the date of the Fairness Hearing by which
               each Former Participant must file a Former Participant Claim Form with
               the Settlement Administrator in order to be considered for a distribution
               in accordance with the Plan of Allocation;

      3.2.10   Provide that the Fairness Hearing may, without further direct notice to
               the Class Members, other than by notice to Class Counsel, be adjourned
               or continued by order of the Court;

      3.2.11   Approve the Form of the CAFA Notices attached as Exhibit 6 and order
               that upon mailing of the CAFA notices, Reliance Trust Company shall
               have fulfilled its obligations under CAFA.

3.3     Defendants and counsel for Defendants shall respond timely to written
        requests, including by e-mail, from the Settlement Administrator for readily
        accessible data that are reasonably necessary to determine the feasibility of
        administering the Plan of Allocation or to implement the Plan of Allocation.
        The actual and reasonable expenses of any third party, including specifically
        the reasonable direct expenses of the Plan’s recordkeeper, that are necessary to
        perform such work shall be Administrative Expenses to be deducted from the
        Gross Settlement Amount, except that the Plan’s recordkeeper shall not receive
        compensation for crediting the accounts of the Current Participants under
        Paragraph 6.5.

      3.3.1    The Settlement Administrator shall be bound by the Confidentiality
               Agreement and any further non-disclosure or security protocol required
               by the Settling Parties.

      3.3.2    The Settlement Administrator shall use the data provided by Defendants
               and the Plan’s recordkeeper solely for the purpose of meeting its
               obligations as Settlement Administrator, and for no other purpose.

      3.3.3    The Settling Parties shall have the right to approve a written protocol to
               be provided by the Settlement Administrator concerning how the
               Settlement Administrator will maintain and store information provided to
               it in order to ensure that reasonable and necessary precautions are taken
               to safeguard the privacy and security of such information.

3.4     By the date and in the manner set by the Court in the Preliminary Order, and
        unless otherwise set forth below, the Settlement Administrator shall:

      3.4.1    Cause to be sent to each Class Member identified by the Settlement
               Administrator a Settlement Notice in the form and manner to be
               approved by the Court, which shall be in substantially the form attached
               hereto as Exhibits 3 and 4 or a form subsequently agreed to by the
               Settling Parties and the Court. The Settlement Notice shall be sent to the
               last known address, or e-mail address if sent electronically, of each Class
               Member provided by the Plan’s recordkeeper (or its designee(s)) through
                                              11

                                                                                             Exhibit 1
      Case 1:15-cv-04444-MHC Document 280-2 Filed 10/12/20 Page 12 of 79




                   Defense Counsel, unless an updated address is obtained by the
                   Settlement Administrator through its efforts to verify the last known
                   addresses provided by the Plan’s recordkeeper (or its designee(s)). Class
                   Counsel also shall post a copy of the Settlement Notice on the Settlement
                   Website. The Settlement Administrator shall use commercially
                   reasonable efforts to locate any Class Member whose Settlement Notice
                   is returned and re-send such documents one additional time.

           3.4.2   Cause the Former Participant Claim Form, which shall be in substantially
                   the form attached as Exhibit 1, or a form subsequently agreed to by the
                   Settling Parties and the Court, to be included with the Settlement Notice
                   that is mailed or sent by electronic means to the Former Participants.

4.         Article 4 – Final Settlement Approval

     4.1     No later than ten (10) business days before the Fairness Hearing, Class Counsel
             and Defense Counsel shall submit to the Court a mutually agreed upon motion
             for entry of the Final Order (Exhibit 5), which shall request approval by the
             Court of the terms of this Settlement Agreement and entry of the Final Order in
             accordance with this Settlement Agreement. The Final Order as proposed by
             the Settling Parties shall provide for the following, among other things, as is
             necessary to carry out the Settlement consistent with applicable law and
             governing Plan documents:

           4.1.1   Approval of the Settlement of the Released Claims covered by this
                   Settlement Agreement adjudging the terms of the Settlement Agreement
                   to be fair, reasonable, and adequate to the Plan and the Class Members
                   and directing the Settling Parties to take the necessary steps to effectuate
                   the terms of the Settlement Agreement;

           4.1.2   A determination under Rule 23(c)(2) of the Federal Rules of Civil
                   Procedure that the Settlement Notice constitutes the best notice
                   practicable under the circumstances and that due and sufficient notice of
                   the Fairness Hearing and the rights of all Class Members has been
                   provided;

           4.1.3   Dismissal with prejudice of the Class Action and all Released Claims
                   asserted therein whether asserted by Class Representatives on their own
                   behalf or on behalf of the Class Members, or derivatively to secure relief
                   for the Plan, without costs to any of the Settling Parties other than as
                   provided for in this Settlement Agreement, except for retention of
                   jurisdiction to enforce Article 8 of the Settlement Agreement;

           4.1.4   That the Plan and each Class Member (and their respective heirs,
                   beneficiaries, executors, administrators, estates, past and present
                   partners, officers, directors, agents, attorneys, predecessors, successors,
                   and assigns) shall be (i) conclusively deemed to have, and by operation

                                                   12

                                                                                                  Exhibit 1
Case 1:15-cv-04444-MHC Document 280-2 Filed 10/12/20 Page 13 of 79




           of the Final Order shall have, fully, finally, and forever settled, released,
           relinquished, waived, and discharged the Released Parties from all
           Released Claims, and (ii) barred from suing the Released Parties in any
           action or proceeding alleging any of the Released Claims, even if any
           Class Member may thereafter discover facts in addition to or different
           from those which the Class Members or Class Counsel now know or
           believe to be true with respect to the Class Action and the Released
           Claims, whether or not such Class Members have executed and delivered
           a Former Participant Claim Form, whether or not such Class Members
           have filed an objection to the Settlement or to any application by Class
           Counsel for an award of Attorneys’ Fees and Costs, and whether or not
           the objections or claims for distribution of such Class Members have
           been approved or allowed;

  4.1.5    That each Class Member shall release the Released Parties, Defense
           Counsel, Class Counsel, and the Plan for any claims, liabilities, and
           attorneys’ fees and expenses arising from the allocation of the Gross
           Settlement Amount or Net Settlement Amount and for all tax liability
           and associated penalties and interest as well as related attorneys’ fees
           and expenses;

  4.1.6    That all applicable CAFA requirements have been satisfied;

  4.1.7    That the Settlement Administrator shall have final authority to determine
           the share of the Net Settlement Amount to be allocated to each Current
           Participant and each Authorized Former Participant in accordance with
           the Plan of Allocation approved by the Court;

  4.1.8    That, with respect to payments or distributions to Authorized Former
           Participants, all questions not resolved by the Settlement Agreement
           shall be resolved by the Settlement Administrator in its sole and
           exclusive discretion;

  4.1.9    That, with respect to any matters that arise concerning the
           implementation of distributions to Current Participants (after allocation
           decisions have been made by the Settlement Administrator in its sole
           discretion), all questions not resolved by the Settlement Agreement shall
           be resolved by the Plan administrator in accordance with applicable law
           and governing terms of the Plan; and

  4.1.10   That within twenty-one (21) calendar days following the issuance of all
           settlement payments to Class Members as provided by the Plan of
           Allocation approved by the Court, the Settlement Administrator shall
           prepare and provide to Class Counsel, Defense Counsel and the Plan
           administrator a list of each person who received a settlement payment or
           contribution from the Qualified Settlement Fund and the amount of such
           payment or contribution.

                                           13

                                                                                           Exhibit 1
     Case 1:15-cv-04444-MHC Document 280-2 Filed 10/12/20 Page 14 of 79




     4.2     The Final Order and judgment entered by the Court approving the Settlement
             Agreement shall provide that upon its entry all Settling Parties, the Class, and
             the Plan shall be bound by the Settlement Agreement and by the Final Order.

5.         Article 5 – Establishment of Qualified Settlement Fund

     5.1     No later than five (5) business days after entry of the Preliminary Order, the
             Escrow Agent shall establish an escrow account. The Settling Parties agree that
             the escrow account is intended to be, and will be, an interest-bearing Qualified
             Settlement Fund within the meaning of Treas. Reg. § 1.468B-1. In addition, the
             Escrow Agent timely shall make such elections as necessary or advisable to
             carry out the provisions of this Paragraph 5.1, including the “relation-back
             election” (as defined in Treas. Reg. § 1.468B-1) back to the earliest permitted
             date. Such elections shall be made in compliance with the procedures and
             requirements contained in such regulations. It shall be the responsibility of the
             Escrow Agent to prepare and deliver, in a timely and proper manner, the
             necessary documentation for signature by all necessary parties, and thereafter
             to cause the appropriate filing to occur.

     5.2     For the purpose of § 468B of the Internal Revenue Code of 1986, as amended,
             and the regulations promulgated thereunder, the “administrator” shall be the
             Escrow Agent. The Escrow Agent, or the Settlement Administrator on its
             behalf, shall timely and properly cause to be filed all informational and other
             tax returns necessary or advisable with respect to the Gross Settlement Amount
             (including without limitation applying for a Taxpayer Identification Number
             for the Fund and filing the returns described in Treas. Reg. § 1.468B-2(k)).
             Such returns as well as the election described in Paragraph 5.1 shall be
             consistent with this Article 5 and, in all events, shall reflect that all taxes (as
             defined in Paragraph 5.3 below) (including any estimated taxes, interest, or
             penalties) on the income earned by the Gross Settlement Amount shall be
             deducted and paid from the Gross Settlement Amount as provided in Paragraph
             5.3 hereof.

     5.3     Taxes and tax expenses are Administrative Expenses to be deducted and paid
             from the Gross Settlement Amount, including but not limited to: (1) all taxes
             (including any estimated taxes, interest, or penalties) arising with respect to the
             income earned by the Gross Settlement Amount, including any taxes or tax
             detriments that may be imposed upon Defendants or Defense Counsel with
             respect to any income earned by the Gross Settlement Amount for any period
             during which the Gross Settlement Amount does not qualify as a “qualified
             settlement fund” for federal or state income tax purposes, and (2) all tax
             expenses and costs incurred in connection with the operation and
             implementation of this Article 5 (including, without limitation, expenses of tax
             attorneys and/or accountants and mailing and distribution costs and expenses
             relating to filing (or failing to file) the returns described in this Article 5). Such
             taxes and tax expenses shall be Administrative Expenses and shall be paid
             timely by the Escrow Agent out of the Gross Settlement Amount without prior

                                                     14

                                                                                                      Exhibit 1
Case 1:15-cv-04444-MHC Document 280-2 Filed 10/12/20 Page 15 of 79




      order from the Court. The Escrow Agent shall be obligated (notwithstanding
      anything herein to the contrary) to withhold from distribution to any Class
      Member any funds necessary to pay such amounts, including the establishment
      of adequate reserves for any taxes and tax expenses (as well as any amounts
      that may be required to be withheld under Treas. Reg. § 1.468B-2(1)(2));
      neither Defendants, Defense Counsel, nor Class Counsel are responsible nor
      shall they have any liability therefor. The Settling Parties agree to cooperate
      with the Escrow Agent, each other, and their tax attorneys and accountants to
      the extent reasonably necessary to carry out the provisions of this Article 5.

5.4   Within twenty (20) calendar days after the later of (a) the Preliminary Order is
      entered, or (b) the escrow account described in Paragraph 5.1 is established and
      the Escrow Agent shall have furnished to Reliance Trust Company in writing
      the escrow account name, IRS W-9 Form, and all necessary wiring
      instructions, Reliance Trust Company, or its agents or insurers, will deposit
      two million dollars ($2,000,000) of the Gross Settlement Amount into the
      Qualified Settlement Fund. Reliance Trust Company shall deposit the
      remainder of the Gross Settlement Amount, thirty seven million eight hundred
      thousand dollars ($37,800,000), into the Qualified Settlement Fund within five
      (5) business days of the Settlement Effective Date.

5.5   The Escrow Agent shall, at the written direction of Class Counsel, invest the
      Qualified Settlement Fund in short-term United States Agency or Treasury
      Securities or other instruments backed by the Full Faith and Credit of the
      United States Government or an Agency thereof, or fully insured by the United
      States Government or an Agency thereof, and shall reinvest the proceeds of
      these investments as they mature in similar instruments at their then-current
      market rates.

5.6   The Escrow Agent shall not disburse the Qualified Settlement Fund or any
      portion except as provided in this Settlement Agreement, in an order of the
      Court, or in a subsequent written stipulation between Class Counsel and
      Defense Counsel. Subject to the orders of the Court, the Escrow Agent is
      authorized to execute such transactions as are consistent with the terms of this
      Settlement Agreement.

5.7   Within one-hundred twenty (120) calendar days after the Settlement Effective
      Date, the Gross Settlement Amount will be distributed from the Qualified
      Settlement Fund as follows: (a) first, all Attorneys’ Fees and costs shall be paid
      to Class Counsel within five (5) business days after the Settlement Effective
      Date; (b) second, all Administrative Expenses not paid previously shall be paid
      within five (5) business days after the Settlement Effective Date; (c) third, any
      Class Representatives’ Compensation ordered by the Court shall be paid within
      five (5) business days after the Settlement Effective Date; (d) fourth, a
      contingency reserve not to exceed an amount to be mutually agreed upon by
      the Settling Parties shall be set aside by the Settlement Administrator for: (1)
      Administrative Expenses incurred before the Settlement Effective Date but not

                                            15

                                                                                           Exhibit 1
     Case 1:15-cv-04444-MHC Document 280-2 Filed 10/12/20 Page 16 of 79




             yet paid, (2) Administrative Expenses estimated to be incurred after the
             Settlement Effective Date but before the end of the Settlement Period, (3) an
             amount estimated for adjustments of data or calculation errors; and (e) fifth, the
             Net Settlement Amount will be distributed in accordance with the Plan of
             Allocation. Pending final distribution of the Net Settlement Amount in
             accordance with the Plan of Allocation, the Escrow Agent will maintain the
             Qualified Settlement Fund.

     5.8     The Escrow Agent, or the Settlement Administrator on its behalf, shall be
             responsible for making provision for the payment from the Qualified
             Settlement Fund of all taxes and tax expenses, if any, owed with respect to the
             Qualified Settlement Fund and for all tax reporting, remittance, and/or
             withholding obligations, if any, for amounts distributed from it. Defendants,
             Defense Counsel, and/or Class Counsel have no responsibility or any liability
             for any taxes or tax expenses owed by, or any tax reporting or withholding
             obligations, if any, of the Qualified Settlement Fund.

     5.9     No later than February 15 of the year following the calendar year in which
             Reliance Trust Company, its insurers, or agents make a transfer to the
             Qualified Settlement Fund in accordance with the terms of this Article 5,
             Reliance Trust Company, its insurers, or agents shall timely furnish a statement
             to the Escrow Agent, or the Settlement Administrator on its behalf, that
             complies with Treas. Reg. § 1.468B-3(e)(2), which may be a combined
             statement under Treas. Reg. § 1.468B3(e)(2)(ii), and shall attach a copy of the
             statement to their federal income tax returns filed for the taxable year in which
             Reliance Trust Company, its insurers, or agents make a transfer to the
             Qualified Settlement Fund.

6.         Article 6 – Plan of Allocation

     6.1     After the Settlement Effective Date, the Settlement Administrator shall cause
             the Net Settlement Amount to be allocated and distributed to the Authorized
             Former Participants and those Current Participants covered by Paragraphs 6.5
             and 6.6 below, and to the Plan for distribution to the Current Participants in
             accordance with the Plan of Allocation set forth in this Article 6 and as ordered
             by the Court.

     6.2     To be eligible for a distribution from the Net Settlement Amount, a person
             must be a Current Participant or an Authorized Former Participant,
             Beneficiary, or Alternate Payee of such a person. Current Participants shall
             receive their settlement payments as contributions to their Plan account(s), as
             provided in Paragraph 6.5 below. Authorized Former Participants shall receive
             their settlement payments in the form of a check, as provided in Paragraph 6.6
             below.

     6.3     Beneficiaries will receive checks as described in this Article 6 in amounts
             corresponding to their entitlement as beneficiaries of the Current Participant or

                                                   16

                                                                                                  Exhibit 1
Case 1:15-cv-04444-MHC Document 280-2 Filed 10/12/20 Page 17 of 79




        of the Authorized Former Participant with respect to which the payment is
        made. Alternate Payees will receive checks if and to the extent they are entitled
        to receive a portion of a Current Participant’s or Authorized Former
        Participant’s allocation under this Article 6 in accordance with the terms of the
        applicable Qualified Domestic Relations Order. The Settlement Administrator
        shall have sole and final discretion to determine the amounts to be paid to
        Beneficiaries and Alternate Payees in accordance with the Plan of Allocation
        set forth in this Article 6 and as ordered by the Court.

6.4     Calculation of Settlement Payments. Payments to Authorized Former
        Participants and Current Participants shall be calculated by the Settlement
        Administrator in accordance with the Plan of Allocation as follows:

      6.4.1   The Settlement Administrator shall obtain from Class Counsel,
              Defendants, or the Plan’s recordkeeper the quarter-ending account
              balances invested (1) in the Insperity Horizon Risk-Managed Funds and
              (2) in the Plan for each Class Member during the Class Period. The
              Settling Parties understand the Plan administrator will provide the
              necessary approvals authorizing transmission of such information to the
              Settlement Administrator.

      6.4.2   The Net Settlement Amount shall be divided into two portions: (1) the
              Insperity Horizon Risk-Managed Funds Portion (“Horizon Funds
              Portion”) shall be ninety percent (90%) of the Net Settlement Amount;
              and (2) the Administrative and Investment Fee Portion (“Fee Portion”)
              shall be ten percent (10%) of the Net Settlement Amount.

      6.4.3   The Horizon Funds Portion will be allocated among Class Members as
              follows: a percentage of the Horizon Fund Portion that is the product of
              the sum of the participant’s quarter-ending account balances invested in
              the Insperity Horizon Risk-Managed Funds for each quarter from
              December 31, 2012 through March 31, 2017 divided by the sum of all
              Current Participants’ and Authorized Former Participants’ quarter-
              ending balances in the Insperity Horizon Risk-Managed Funds for each
              quarter during that period.

      6.4.4   The Fee Portion will be allocated among Class Members as follows: a
              percentage of the Fee Portion that is the product of the participant’s
              quarter-ending account balances for each quarter from December 31,
              2009 through March 31, 2019 divided by the sum of all Current
              Participants’ and Authorized Former Participants’ overall quarter-ending
              balances for each quarter during that period.

      6.4.5   No amount shall be distributed to a Class Member that is ten dollars
              ($10.00) or less, because such an amount is de minimis and would cost
              more in processing than its value. All such amounts shall be retained in
              the Qualified Settlement Fund for distribution under Paragraph 6.14.

                                             17

                                                                                            Exhibit 1
 Case 1:15-cv-04444-MHC Document 280-2 Filed 10/12/20 Page 18 of 79




      6.4.6   The Settlement Administrator shall determine the total settlement
              payment available to each Authorized Former Participant and Current
              Participant by calculating each such participant’s share of the Net
              Settlement as set forth above.

      6.4.7   The Settlement Administrator shall utilize the calculations required to be
              performed herein for (a) making the required payments to Authorized
              Former Participants and Current Participants under Paragraphs 6.5 and
              6.6 of the Settlement Agreement; and (b) instructing the Plan
              administrator as to the amounts to be distributed to the Current
              Participants under Paragraph 6.5 of the Settlement Agreement and
              calculating the total amount to deposit into each Current Participant’s
              Active Account(s) to fulfill this instruction.

      6.4.8   Unless the Settling Parties agree in writing, the total amount of all checks
              to be written by the Settlement Administrator plus the total amount of all
              credits that the Plan’s trustee is instructed to make to Current
              Participants may not exceed the Net Settlement Amount. Nothing in this
              Paragraph is intended to modify the requirements of Paragraph 6.9
              below. In the event that the Settlement Administrator determines that the
              Plan of Allocation would otherwise require payments exceeding the Net
              Settlement Amount, the Settlement Administrator is authorized to make
              such changes as are necessary to the Plan of Allocation such that said
              totals do not exceed the Net Settlement Amount.

      6.4.9   The Released Parties shall not have any responsibility for or liability
              whatsoever with respect to the Plan of Allocation, including, but not
              limited to, the determination of the Plan of Allocation or the
              reasonableness of the Plan of Allocation.

6.5     Payments to Current Participants. Current Participants will not be required
        to submit a Former Participant Claim Form to receive a settlement payment.
        The Settlement Administrator shall complete all payment calculations for all
        Current Participants and Authorized Former Participants within thirty (30)
        business days after the Settlement Effective Date.

      6.5.1   Within two (2) business days after the Settlement Administrator has
              completed all payment calculations for all Current Participants, the
              Settlement Administrator will provide the Plan administrator with an
              Excel spreadsheet containing the name, Social Security number, and the
              amount of the settlement payment to be made into the Active Account(s)
              for each of the Current Participants.

      6.5.2   Thereafter, within ten (10) business days’ written notice to the Plan
              administrator, the Settlement Administrator shall effect a transfer from
              the Qualified Settlement Fund to the Plan’s trustee of the aggregate
              amount of all settlement payments payable to Current Participants, as

                                              18

                                                                                             Exhibit 1
Case 1:15-cv-04444-MHC Document 280-2 Filed 10/12/20 Page 19 of 79




              reflected in the spreadsheet provided by the Settlement Administrator.
              The Plan’s trustee will credit the individual Active Account(s) of each
              Current Participant in an amount equal to that stated on the spreadsheet
              provided by the Settlement Administrator in relation to such Current
              Participant.

      6.5.3   The settlement payment for each Current Participant will be invested in
              accordance with and proportionate to such Current Participant’s
              investment elections then on file. If there is no investment election on
              file for any Current Participant, then such Current Participant shall be
              deemed to have directed such payment to be invested in the relevant
              Plan’s “Qualified Default Investment Alternative,” as defined in 29
              C.F.R. § 2550.404c-5.

      6.5.4   The Settling Parties understand the Plan’s recordkeeper will process all
              Current Participant transactions within thirty (30) calendar days of
              receiving direction from the Settlement Administrator for any Current
              Participant.

      6.5.5   The Plan may be amended, to the extent necessary, to reflect the
              settlement allocation to Current Participants’ Active Account(s) in
              accordance with this Article 6.

6.6     Payments to Current Participants Who Have a $0 Account Balance as of
        the Date the Settlement Payments Are Made. For each Current Participant
        who has an account balance of zero as of the date the settlement payments are
        made, the Settlement Administrator shall issue a check from the Qualified
        Settlement Fund and mail the check to the address of the Current Participant
        then on file. A Current Participant who has an account balance of zero as of the
        date the settlement payments are made need not complete a Former Participant
        Claim Form. The checks shall be issued as follows:

      6.6.1   For each check issued, the Settlement Administrator shall: (i) calculate
              and withhold any applicable taxes associated with the payments
              allocable to the Current Participant; (ii) report such payments and remit
              such tax withholdings to the Internal Revenue Service and applicable
              state revenue agents; and (iii) issue appropriate tax forms to the Current
              Participant.

      6.6.2   Settlement payments that cannot be made by the Plan’s recordkeeper
              within thirty (30) calendar days of receiving direction from the
              Settlement Administrator, as described in Paragraph 6.5, because the
              Current Participant has an account balance of zero in the Plan, shall be
              returned by the Plan’s trustee to the Settlement Administrator for
              distribution pursuant to this Paragraph 6.6 within twenty (20) calendar
              days thereafter.


                                              19

                                                                                           Exhibit 1
Case 1:15-cv-04444-MHC Document 280-2 Filed 10/12/20 Page 20 of 79




6.7     Payments to Authorized Former Participants. The Former Participant Claim
        Form shall advise the Authorized Former Participant that any distribution in
        accordance with the Settlement may be rollover eligible and of their right to
        roll over such an amount. If the Authorized Former Participant elects to treat
        the Settlement Distribution as a rollover, the Settlement Administrator shall
        follow proper rollover instructions provided by the Authorized Former
        Participant. Neither the Released Parties, Defense Counsel nor Class Counsel
        shall have any responsibility for or liability whatsoever with respect to any tax
        advice given to the Authorized Former Participants or the Current Participants.

6.8     For each Authorized Former Participant, the Settlement Administrator will
        issue a single check from the Qualified Settlement Fund and mail the check to
        the address of such Authorized Former Participant listed in his or her Former
        Participant Claim Form or, in the case of ambiguity or uncertainty, to the
        address of such person as determined by the Settlement Administrator using
        commercially reasonable means. The check shall be issued as follows:

      6.8.1   For each check issued, the Settlement Administrator shall: (i) calculate
              and withhold any applicable taxes associated with the payments
              allocable to the Authorized Former Participant; (ii) report such payments
              and remit such tax withholdings to the Internal Revenue Service and
              applicable state revenue agents; and (iii) issue appropriate tax forms to
              the Authorized Former Participants.

      6.8.2   The Settlement Administrator shall advise the Authorized Former
              Participant that any distribution in accordance with the Settlement is
              rollover eligible and of their right to rollover such an amount, and shall
              follow proper rollover instructions provided by the Authorized Former
              Participant.

6.9     This Plan of Allocation is based upon preliminary data regarding the Class
        Members who may be entitled to settlement payments. If the Settlement
        Administrator concludes that it is impracticable to implement any provision of
        this Plan of Allocation, the Settling Parties will modify promptly the terms of
        this Plan of Allocation and present such modified terms, first, to the
        Independent Fiduciary for its review and approval and, second, to the Court for
        its approval. Direct mailed or electronic notice to Class Members of such
        proposed modification of the Plan of Allocation shall not be required.
        However, notice of such proposed modification shall be posted on the
        Settlement Website within five (5) business days of the date that the proposed
        modification is submitted to the Court for its approval. If the proposed
        modification is implemented, notice of such modification shall be posted on
        the Settlement Website within five (5) business days of the date that the
        modification was implemented.

        The Settlement Administrator shall be solely responsible for performing any
        calculations required by this Plan of Allocation.

                                              20

                                                                                            Exhibit 1
Case 1:15-cv-04444-MHC Document 280-2 Filed 10/12/20 Page 21 of 79




6.10   Within ten (10) business days of completing all aspects of this Plan of
       Allocation, the Settlement Administrator shall send to Class Counsel, Defense
       Counsel, and Defendants one or more affidavits stating the following: (a) the
       name of each Class Member to whom the Settlement Administrator sent the
       Settlement Notice or the Former Participant Claim Form, and the address of
       such mailing; (b) the date(s) upon which the Settlement Administrator sent the
       Settlement Notice or the Former Participant Claim Form; (c) the name of each
       Class Member whose Settlement Notice or Former Participant Claim Form was
       returned as undeliverable; (d) the efforts made by the Settlement Administrator
       to find the correct address and to deliver the Settlement Notice or Former
       Participant Claim Form for each such Class Member; and (e) the name of each
       Class Member to whom the Settlement Administrator made a distribution from
       the Net Settlement Amount, together with the amount of the distribution, the
       name of the payee, the date of distribution, the amount of tax withholdings, if
       applicable, and the date of remittance of tax withholdings to the appropriate tax
       authority, if applicable.

6.11   The Settling Parties acknowledge that any payments to Class Members or their
       attorneys may be subject to applicable tax laws. Defendants, Defense Counsel,
       Class Counsel, and Class Representatives will provide no tax advice to the
       Class Members and make no representation regarding the tax consequences of
       any of the settlement payments described in this Settlement Agreement. To the
       extent that any portion of any settlement payment is subject to income or other
       tax, the recipient of the payment shall be responsible for payment of such tax.
       Deductions will be made, and reporting will be performed by the Settlement
       Administrator, as required by law in respect of all payments made under the
       Settlement Agreement. Payments from the Qualified Settlement Fund shall not
       be treated as wages by the Settling Parties.

6.12   Each Class Member who receives a payment under this Settlement Agreement
       shall be fully and ultimately responsible for payment of any and all federal,
       state, or local taxes resulting from or attributable to the payment received by
       such person. Each Class Member shall hold the Released Parties, Class
       Counsel, and the Settlement Administrator harmless from any tax liability,
       including penalties and interest, related in any way to payments under the
       Settlement Agreement, and shall hold the Released Parties, Class Counsel, and
       the Settlement Administrator harmless from the costs (including, for example,
       attorneys’ fees and disbursements) of any proceedings (including, for example,
       investigation and suit), related to such tax liability.

6.13   All checks issued in accordance with this Plan of Allocation shall expire no
       later than one hundred twenty (120) calendar days after their issue date. All
       checks that are undelivered or are not cashed before their expiration date shall
       revert to the Qualified Settlement Fund.

6.14   No sooner than thirty (30) calendar days following the end of the Settlement
       Period, any Net Settlement Amount remaining in the Qualified Settlement

                                             21

                                                                                           Exhibit 1
     Case 1:15-cv-04444-MHC Document 280-2 Filed 10/12/20 Page 22 of 79




             Fund after distributions, including costs, taxes and interest-earned on the
             Qualified Settlement Fund, shall be paid to the Plan for the purpose of
             defraying administrative fees and expenses of the Plan that would otherwise be
             charged to the Plan’s participants. In no event shall any part of the Settlement
             Fund be used to reimburse any Defendants or otherwise offset settlement
             related costs incurred by any Defendant.

7.         Article 7 – Attorneys’ Fees and Costs

     7.1     Class Counsel intends to seek to recover their attorneys’ fees not to exceed
             $13,266,667, and litigation costs and expenses advanced and carried by Class
             Counsel for the duration of this litigation, not to exceed $750,000, which shall
             be recovered from the Gross Settlement Amount. Class Counsel also intends to
             seek Class Representatives’ Compensation, in an amount not to exceed
             $25,000 each for Class Representatives Ronda A. Pledger, Sandra Britt,
             Jennifer Primm, Alex Brooks, Jr., and Edward Comer Buck, which shall be
             recovered from the Gross Settlement Amount.

     7.2     Class Counsel will file a motion for an award of Attorneys’ Fees and Costs at
             least thirty (30) days before the deadline set in the Preliminary Order for
             objections to the proposed settlement, which may be supplemented thereafter.

8.         Article 8 – Release and Covenant Not to Sue

     8.1     As of the Settlement Effective Date, the Plan (subject to Independent Fiduciary
             approval as required by Paragraph 3.1) and the Class Members (and their
             respective heirs, beneficiaries, executors, administrators, estates, past and
             present partners, officers, directors, agents, attorneys, predecessors, successors,
             and assigns) shall be deemed to have fully, finally, and forever settled,
             released, relinquished, waived, and discharged all Released Parties from the
             Released Claims, whether or not such Class Members have executed and
             delivered a Former Participant Claim Form, whether or not such Class
             Members have filed an objection to the Settlement or to any application by
             Class Counsel for an award of Attorneys’ Fees and Costs, and whether or not
             the objections or claims for distribution of such Class Members have been
             approved or allowed.

     8.2     As of the Settlement Effective Date, the Class Representatives, the Class
             Members and the Plan (subject to Independent Fiduciary approval as required
             by Paragraph 3.1), expressly agree that they, acting individually or together, or
             in combination with others, shall not sue or seek to institute, maintain,
             prosecute, argue, or assert in any action or proceeding (including but not
             limited to an IRS determination letter proceeding, a Department of Labor
             proceeding, an arbitration or a proceeding before any state insurance or other
             department or commission), any cause of action, demand, or claim on the basis
             of, connected with, or arising out of any of the Released Claims. Nothing
             herein shall preclude any action to enforce the terms of this Settlement

                                                   22

                                                                                                   Exhibit 1
Case 1:15-cv-04444-MHC Document 280-2 Filed 10/12/20 Page 23 of 79




        Agreement in accordance with the procedures set forth in this Settlement
        Agreement.

8.3     Class Counsel, the Class Representatives, Class Members, or the Plan may
        hereafter discover facts in addition to or different from those that they know or
        believe to be true with respect to the Released Claims. Such facts, if known by
        them, might have affected the decision to settle with the Released Parties, or
        the decision to release, relinquish, waive, and discharge the Released Claims,
        or the decision of a Class Member not to object to the Settlement.
        Notwithstanding the foregoing, each Class Member and the Plan shall
        expressly, upon the entry of the Final Order, be deemed to have, and, by
        operation of the Final Order, shall have fully, finally, and forever settled,
        released, relinquished, waived, and discharged any and all Released Claims.
        The Class Representatives, Class Members and the Plan acknowledge and shall
        be deemed by operation of the Final Order to have acknowledged that the
        foregoing waiver was bargained for separately and is a key element of the
        Settlement embodied in this Settlement Agreement of which this release is a
        part.

8.4     Each Class Representative, Class Member and the Plan hereby stipulate and
        agree with respect to any and all Released Claims that, upon entry of the Final
        Order, the Class Members shall be conclusively deemed to, and by operation of
        the Final Order shall, settle, release, relinquish, waive and discharge any and
        all rights or benefits they may now have, or in the future may have, under any
        law relating to the releases of unknown claims pertaining specifically to
        Section 1542 of the California Civil Code, which provides:

             A general release does not extend to claims which the creditor does
             not know or suspect to exist in his favor at the time of executing
             the release, which if known by him must have materially affected
             his settlement with the debtor.

      Each Class Representative, Class Member and the Plan hereby acknowledges that
      the foregoing waiver of the provisions of California Civil Code Section 1542 was
      separately bargained for and acknowledges the significance and consequences of
      this waiver of California Civil Code Section 1542 and confirms that it has either
      discussed or been given an opportunity to discuss such matters with counsel of its
      choice. The Class Representatives, Class Members and the Plan understand that
      each is a “creditor” within the meaning of Section California Civil Code Section
      1542.

      Also, the Class Representatives, Class Members, and the Plan shall, upon entry of
      the Final Order with respect to the Released Claims, waive any and all provisions,
      rights and benefits conferred by any law or of any State or territory within the
      United States or any foreign country, or any principle of common law, which is
      similar, comparable or equivalent in substance to Section 1542 of the California
      Civil Code.

                                              23

                                                                                            Exhibit 1
      Case 1:15-cv-04444-MHC Document 280-2 Filed 10/12/20 Page 24 of 79




9.          Article 9 – Representations and Warranties

     9.1      The Settling Parties represent:

            9.1.1    That they are voluntarily entering into this Settlement Agreement as a
                     result of arm’s length negotiations among their counsel, and that in
                     executing this Settlement Agreement they are relying solely upon their
                     own judgment, belief, and knowledge, and upon the advice and
                     recommendations of their own independently selected counsel,
                     concerning the nature, extent, and duration of their rights and claims
                     hereunder and regarding all matters that relate in any way to the subject
                     matter hereof;

            9.1.2    That they assume the risk of mistake as to facts or law;

            9.1.3    That they recognize that additional evidence may come to light, but that
                     they nevertheless desire to avoid the expense and uncertainty of litigation
                     by entering into the Settlement;

            9.1.4    That they have read carefully the contents of this Settlement Agreement,
                     and this Settlement Agreement is signed freely by each individual
                     executing this Settlement Agreement on behalf of each of the Settling
                     Parties; and

            9.1.5    That they have made such investigation of the facts pertaining to the
                     Settlement and all matters pertaining thereto, as they deem necessary.

     9.2      Each individual executing this Settlement Agreement on behalf of a Settling
              Party does hereby personally represent and warrant to the other Settling Parties
              that he/she has the authority to execute this Settlement Agreement on behalf of,
              and fully bind, each principal that each such individual represents or purports
              to represent.

10.         Article 11 – Termination, Conditions of Settlement, and Effect of
            Disapproval, Cancellation, or Termination

     10.1     The Settlement Agreement shall automatically terminate, and thereby become
              null and void with no further force or effect if:

            10.1.1   Under Paragraph 3.1, (1) either the Independent Fiduciary does not
                     approve the Settlement Agreement, or disapproves the Settlement
                     Agreement for any reason whatsoever, or the Plan administrator
                     reasonably concludes that the Independent Fiduciary’s approval does not
                     include the determinations required by the PTE 2003-39; and (2) the
                     Settling Parties do not mutually agree either to modify the terms of this
                     Settlement Agreement to facilitate an approval by the Independent
                     Fiduciary or the Independent Fiduciary’s determinations required by the
                     PTE 2003-39, or to proceed with implementation of the Settlement

                                                    24

                                                                                                   Exhibit 1
      Case 1:15-cv-04444-MHC Document 280-2 Filed 10/12/20 Page 25 of 79




                  Agreement without approval by the Independent Fiduciary.

         10.1.2   The Preliminary Order and the Final Order are not entered by the Court
                  in the form submitted by the Settling Parties or in a form which is
                  otherwise agreed to by the Settling Parties;

         10.1.3   This Settlement Agreement is disapproved by the Court or fails to
                  become effective for any reason whatsoever; or

         10.1.4   The Preliminary Order or Final Order is finally reversed on appeal, or is
                  modified on appeal, and the Settling Parties do not mutually agree to any
                  such modifications.

  10.2     If the Settlement Agreement is terminated, deemed null and void, or has no
           further force or effect, the Class Action and the Released Claims asserted by
           Class Representatives shall for all purposes with respect to the Settling Parties
           revert to their status as though the Settling Parties never executed the
           Settlement Agreement. All funds deposited in the Qualified Settlement Fund,
           and any interest earned thereon, shall be returned to Reliance Trust Company,
           its agents, or insurers pro rata based on their contributions to the Qualified
           Settlement Fund within thirty (30) calendar days after the Settlement
           Agreement is finally terminated or deemed null and void, except as provided
           for in Paragraph 10.4.

  10.3     It shall not be deemed a failure to approve the Settlement Agreement if the
           Court denies, in whole or in part, Class Counsel’s request for Attorneys’ Fees
           and Costs and/or Class Representatives’ Compensation.

  10.4     In the event that the Settlement Agreement is terminated, Administrative
           Expenses incurred prior to the termination shall be paid first from the interest
           earned, if any, on the Qualified Settlement Fund. Administrative Expenses in
           excess of the interest earned on the Qualified Settlement Fund shall be split
           evenly and paid by Class Counsel, on the one hand, and Reliance Trust
           Company, on the other hand.

  10.5     No later than ten (10) calendar days of the filing of the motion for preliminary
           approval of the Settlement, the Settlement Administrator, on behalf of Reliance
           Trust Company, shall serve the CAFA notices on the Attorney General of the
           United States, the Secretary of the Department of Labor, the Commissioner of
           the Georgia Department of Banking and Finance, and the Attorneys General of
           all states in which members of the Class reside, as specified by 28 U.S.C. §
           1715.

11.      Article 11 – Public Comments Regarding the Settlement Negotiations

  11.1     Except as set forth explicitly below, the Settling Parties, Class Counsel, and
           Defense Counsel agree to keep confidential all positions, assertions, and offers
           made during settlement negotiations relating to the Class Action and the

                                                 25

                                                                                               Exhibit 1
      Case 1:15-cv-04444-MHC Document 280-2 Filed 10/12/20 Page 26 of 79




           Settlement Agreement, except that they may discuss the negotiations with the
           Class Members, the Independent Fiduciary, and the Settling Parties’ tax
           advisors, provided in each case that they (a) secure agreements with such
           persons or entities that such information shall not be further disclosed and (b)
           comply with this Article 11 in all other respects.

  11.2     Within thirty (30) calendar days of the Court’s issuance of the Preliminary
           Order, Class Counsel will establish a Settlement Website on which it will post
           the following documents or links to the following documents on or following
           the date of the Preliminary Order: the operative Complaint, Settlement
           Agreement and its Exhibits, Settlement Notice, Former Participants Claim
           Form, Class Representatives’ Motion for Attorneys’ Fees and Costs and Award
           of Compensation to Class Representatives, any Court orders related to the
           Settlement, any amendments or revisions to these documents, and any other
           documents or information mutually agreed upon by the Settling Parties
           (“Settlement Website Information”). No other information or documents will
           be posted on the Settlement Website unless agreed to in advance by the
           Settling Parties in writing. Class Counsel will take down the Settlement
           Website ninety (90) calendar days after the receipt of the affidavit(s)
           referenced in Paragraph 6.10.

12.      Article 12 – General Provisions

  12.1     The Settling Parties agree to cooperate fully with each other in seeking Court
           approvals of the Preliminary Order and the Final Order, and to do all things as
           may reasonably be required to effectuate preliminary and final approval and
           the implementation of this Settlement Agreement according to its terms. The
           Settling Parties agree to provide each other with copies of any filings necessary
           to effectuate this Settlement reasonably in advance of filing.

  12.2     Within sixty (60) calendar days after the Settlement Period, the Settling Parties
           shall either return to the producing parties, or destroy, all documents produced
           under a claim of confidentiality in accordance with the Confidentiality
           Agreement, including but not limited to documents produced under a claim of
           privilege. The Settling Parties, Class Counsel, and Defense Counsel agree that
           at all times they will honor the requirements of the Confidentiality Agreement
           and regarding settlement negotiation, notwithstanding Settlement of the
           Action.

  12.3     This Settlement Agreement, whether or not consummated, and any
           negotiations or proceedings hereunder are not, and shall not be construed as,
           deemed to be, or offered or received as evidence of an admission by or on the
           part of Reliance Trust Company of any wrongdoing, fault, or liability
           whatsoever by Reliance Trust Company, or give rise to any inference of any
           wrongdoing, fault, or liability or admission of any wrongdoing, fault, or
           liability in the Class Action or any other proceeding, and Reliance Trust
           Company admits no wrongdoing or liability with respect to any of the

                                                 26

                                                                                               Exhibit 1
Case 1:15-cv-04444-MHC Document 280-2 Filed 10/12/20 Page 27 of 79




         allegations or claims in the Class Action. This Settlement Agreement, whether
         or not consummated, and any negotiations or proceedings hereunder, shall not
         constitute admissions of any liability of any kind, whether legal or factual.

12.4     Neither the Settling Parties, Class Counsel, nor any of the Released Parties
         shall have any responsibility for or liability whatsoever with respect to (i) any
         act, omission, or determination of the Settlement Administrator, or any of their
         respective designees or agents, in connection with the administration of the
         Gross Settlement Amount or otherwise; (ii) the determination of the
         Independent Fiduciary; (iii) the management, investment, or distribution of the
         Qualified Settlement Fund; (iv) the Plan of Allocation as approved by the
         Court; (v) the determination, administration, calculation, or payment of any
         claims asserted against the Qualified Settlement Fund; (vi) any losses suffered
         by, or fluctuations in the value of, the Qualified Settlement Fund; or (vii) the
         payment or withholding of any taxes, expenses, and/or costs incurred in
         connection with the taxation of the Qualified Settlement Fund or tax reporting,
         or the filing of any returns. Further, the Released Parties shall not have any
         responsibility for, or liability whatsoever with respect to, any act, omission, or
         determination of Class Counsel in connection with the administration of the
         Gross Settlement Amount or otherwise.

12.5     Only Class Counsel shall have standing to seek enforcement of this Settlement
         Agreement on behalf of Plaintiffs and Class Members. Any individual
         concerned about Reliance Trust Company’s compliance with this Settlement
         Agreement may so notify Class Counsel and direct any requests for
         enforcement to them. Class Counsel shall have the full and sole discretion to
         take whatever action they deem appropriate, or to refrain from taking any
         action, in response to such request. Any action by Class Counsel to monitor or
         enforce the Settlement Agreement shall be done without additional fee or
         reimbursement of expenses beyond the Attorneys’ Fees and Costs determined
         by the Court.

12.6     This Settlement Agreement shall be interpreted, construed, and enforced in
         accordance with applicable federal law and, to the extent that federal law does
         not govern, Georgia law.

12.7     The Settling Parties agree that any and all disputes concerning compliance with
         the Settlement Agreement, with the exception of any and all disputes
         concerning compliance with Article 8, shall be exclusively resolved as follows:

       12.7.1   If a Settling Party has reason to believe that a legitimate dispute exists
                concerning the Settlement Agreement, other than any and all disputes
                concerning compliance with Article 8, the party raising the dispute shall
                first promptly give written notice under the Settlement Agreement to the
                other party including in such notice: (a) a reference to all specific
                provisions of the Settlement Agreement that are involved; (b) a statement
                of the alleged non-compliance; (c) a statement of the remedial action

                                               27

                                                                                              Exhibit 1
Case 1:15-cv-04444-MHC Document 280-2 Filed 10/12/20 Page 28 of 79




           sought; and (d) a brief statement of the specific facts, circumstances, and
           any other arguments supporting the position of the party raising the
           dispute;

  12.7.2   Within twenty (20) days after receiving the notice described in Paragraph
           12.7.1, the receiving party shall respond in writing with its position and
           the facts and arguments it relies on in support of its position;

  12.7.3   For a period of not more than twenty (20) days following mailing of the
           response described in Paragraph 12.7.2, the Settling Parties shall
           undertake good-faith negotiations, which may include meeting in person
           or conferring by telephone, to attempt to resolve the dispute;

  12.7.4   If the dispute is not resolved during the period described in Paragraph
           12.7.3, the parties shall conduct a mediation of the dispute with the
           Mediator on the earliest reasonably practicable date; provided, however,
           that the scope of such mediation shall be expressly limited to the dispute;

  12.7.5   Within 30 days after the conclusion of the Mediator’s attempt to resolve
           the dispute (the date of the conclusion of the mediation shall be
           determined by agreement of the parties or by the Mediator), if the
           dispute persists, the Settling Parties may arbitrate the dispute with the
           Mediator serving as the arbitrator, provided both of the Settling Parties
           agree to arbitration. If either of the Settling Parties does not agree to
           arbitration, the Settling Parties shall present the dispute to the Court for
           resolution.

  12.7.6   The Settling Parties intend to resolve any disputes quickly, expeditiously,
           and inexpensively. Accordingly, there shall be no discovery allowed in
           connection with mediation or arbitration under Paragraphs 12.7.4 and
           12.7.5, and no witnesses shall be presented or examined during the
           mediation or arbitration except that if the Mediator acting as arbitrator, in
           his sole discretion, should determine that a limited number of documents
           or witnesses are needed to resolve the dispute, he may order their
           production or testimony. The Mediator acting as the arbitrator will make
           his decision based solely on the papers, documents, testimony, and
           arguments of counsel presented to him.

  12.7.7   If the Mediator acting as the arbitrator finds that a party has not complied
           with the Settlement Agreement as asserted, the sole remedy that the
           Mediator acting as the arbitrator may impose is the issuance of an order
           requiring the offending party to cure such non-compliance.

  12.7.8   In any arbitration or mediation under Paragraphs 12.7.4 and 12.7.5, each
           party shall bear their own fees and costs.

  12.7.9   The Mediator acting as the arbitrator shall issue a written determination,
           including findings of fact, if requested by any party.
                                           28

                                                                                           Exhibit 1
 Case 1:15-cv-04444-MHC Document 280-2 Filed 10/12/20 Page 29 of 79




       12.7.10 Under no circumstances shall the mediator acting as the arbitrator have
               authority to consider any disputes or order any remedy other than as
               expressly set forth in Paragraph 12.7.7. The arbitrator’s award may be
               enforced in the Court under federal law governing arbitration awards.

12.8     The Settling Parties agree that the Court has personal jurisdiction over the
         Class and Reliance Trust Company and shall maintain that jurisdiction for
         purposes of resolving any disputes between the Settling Parties concerning
         compliance with this Settlement Agreement. Any motion or action to enforce
         this Settlement Agreement—including by way of injunction—may be filed in
         the United States District Court for the Northern District of Georgia, and or
         asserted by way of an affirmative defense or counterclaim in response to any
         action asserting a violation of the Settlement Agreement.

12.9     Any portion of the Net Settlement Amount remaining after distributions,
         including costs and taxes, shall be paid to the Plan to be used or distributed in
         accordance with applicable law.

12.10 The Settlement Agreement may be executed by exchange of executed signature
      pages, and any signature transmitted by facsimile or e-mail attachment of
      scanned signature pages for the purpose of executing this Settlement
      Agreement shall be deemed an original signature for purposes of this
      Settlement Agreement. The Settlement Agreement may be executed in any
      number of counterparts, and each of such counterparts shall for all purposes be
      deemed an original, and all such counterparts shall together constitute the same
      instrument.

12.11 Each party to this Settlement Agreement hereby acknowledges that he, she, or
      it has consulted with and obtained the advice of counsel prior to executing this
      Settlement Agreement and that this Settlement Agreement has been explained
      to that party by his, her, or its counsel.

12.12 Any headings included in this Settlement Agreement are for convenience only
      and do not in any way limit, alter, or affect the matters contained in this
      Settlement Agreement or the Articles or Paragraphs they caption. References to
      a person are also to the person’s permitted successors and assigns, except as
      otherwise provided herein. Whenever the words “include,” “includes” or
      “including” are used in this Settlement Agreement, they shall not be limiting
      but shall be deemed to be followed by the words “without limitation.”

12.13 Before entry of the Preliminary Approval Order and approval of the
      Independent Fiduciary, this Settlement Agreement may be modified or
      amended only by written agreement signed by or on behalf of all Settling
      Parties. Following approval by the Independent Fiduciary, this Settlement
      Agreement may be modified or amended only if such modification or
      amendment is set forth in a written agreement signed by or on behalf of all
      Settling Parties and only if the Independent Fiduciary approves such

                                               29

                                                                                             Exhibit 1
 Case 1:15-cv-04444-MHC Document 280-2 Filed 10/12/20 Page 30 of 79




       modification or amendment in writing. Following entry of the Preliminary
       Approval Order, this Settlement Agreement may be modified or amended only
       by written agreement signed on behalf of all Settling Parties, and only if the
       modification or amendment is approved by the Independent Fiduciary in
       writing and approved by the Court.

12.14 This Settlement Agreement and the exhibits attached hereto constitute the
      entire agreement among the Settling Parties and no representations, warranties,
      or inducements have been made to any party concerning the Settlement other
      than those contained in this Settlement Agreement and the exhibits thereto.

12.15 The provisions of this Settlement Agreement may be waived only by an
      instrument in writing executed by the waiving party and specifically waiving
      such provisions. The waiver of any breach of this Settlement Agreement by
      any party shall not be deemed to be or construed as a waiver of any other
      breach or waiver by any other party, whether prior, subsequent, or
      contemporaneous, of this Settlement Agreement.

12.16 Each of the Settling Parties agrees, without further consideration, and as part of
      finalizing the Settlement hereunder, that it will in good faith execute and
      deliver such other documents and take such other actions as may be necessary
      to consummate and effectuate the subject matter of this Settlement Agreement.

12.17 The provisions of this Settlement Agreement are not severable.

12.18 All of the covenants, representations, and warranties, express or implied, oral
      or written, concerning the subject matter of this Settlement Agreement are
      contained in this Settlement Agreement. No party is relying on any oral
      representations or oral agreements. All such covenants, representations, and
      warranties set forth in this Settlement Agreement shall be deemed continuing
      and shall survive the Effective Date of Settlement.

12.19 All of the exhibits attached hereto are incorporated by reference as though fully
      set forth herein. The exhibits shall be: Exhibit 1 – Former Participant Claim
      Form; Exhibit 2 – Preliminary Order; Exhibit 3 – Notice of Class Action
      Settlement and Fairness Hearing to Current Participants; Exhibit 4 – Notice of
      Class Action Settlement and Fairness Hearing to Former Participants; Exhibit 5
      – Final Order; and Exhibit 6 – Form of CAFA Notice.

12.20 No provision of the Settlement Agreement or of the exhibits attached hereto
      shall be construed against or interpreted to the disadvantage of any party to the
      Settlement Agreement because that party is deemed to have prepared,
      structured, drafted, or requested the provision.

12.21 Any notice, demand, or other communication under this Settlement Agreement
      (other than the Settlement Notice, or other notices given at the direction of the
      Court) shall be in writing and shall be deemed duly given upon receipt if it is
      addressed to each of the intended recipients as set forth below and personally
                                             30

                                                                                           Exhibit 1
Case 1:15-cv-04444-MHC Document 280-2 Filed 10/12/20 Page 31 of 79




     delivered, sent by registered or certified mail postage prepaid, or delivered by
     reputable express overnight courier;

   IF TO THE CLASS REPRESENTATIVES:

         Jerome J. Schlichter (jschlichter@uselaws.com)
         SCHLICHTER, BOGARD & DENTON, LLP
         100 S. Fourth Street, Suite 1200
         St. Louis, Missouri 63102
         Tel: (314) 621-6115
         Fax: (314) 621-5934

   IF TO RELIANCE TRUST COMPANY:

         Brian D. Boyle (bboyle@omm.com)
         O’MELVENY & MYERS LLP
         1625 Eye Street, N.W.
         Washington, D.C. 20006
         Tel: (202) 383-5300
         Fax: (202) 383-5414




                                           31

                                                                                        Exhibit 1
Case 1:15-cv-04444-MHC Document 280-2 Filed 10/12/20 Page 32 of 79




ON BEHALF OF PLAINTIFFS, Individually and as Representatives of the Class:

Dated:    October 12, 2020

SCHLICHTER, BOGARD & DENTON LLP


_____________________________________
Jerome J. Schlichter
100 South Fourth Street, Suite 1200
St. Louis, MO 63102
Tel: (314) 621-6115
Fax: (314) 621-5934
Attorneys for Plaintiffs and Class Representatives



ON BEHALF OF Reliance Trust Company:

Dated:_______________________


Reliance Trust Company

_____________________________________
Charles R. Curley, Corporate Secretary




                                               32

                                                                             Exhibit 1
Case 1:15-cv-04444-MHC Document 280-2 Filed 10/12/20 Page 33 of 79




                                                                     Exhibit 1
                   Case 1:15-cv-04444-MHC Document 280-2 Filed 10/12/20 Page 34 of 79


                                               The Insperity 401(k) Plan Settlement Administrator
                                                           [Address, City, State, Zip]
                                                    www.Insperity401KPlanSettlement.com
                                                   FORMER PARTICIPANT CLAIM FORM


                  ABC1234567890                                                             Claim Number: 1111111
                  *ABC1234567890*
                  JOHN Q CLASS MEMBER
                  123 MAIN ST
                  APT 1
                  ANYTOWN, ST 12345


    This Former Participant Claim Form is ONLY for Class Members who are Former Participants, or the beneficiaries, alternate
    payees or attorneys-in-fact of Former Participants (all of whom will be treated as Former Participants). A Former Participant is a
    Class Member who did not have a plan account with a balance greater than $0 as of September 30, 2020.
    This form must be completed, signed and filed electronically through the claims portal at www.Insperity401kplansettlement.com
    no later than ______, 2021, or mailed with a postmark date no later than ______, 2021 to the Settlement Administrator in order
    for you to receive your share of the Settlement proceeds. Former Participants who do not complete and timely return this
    form will not receive any Settlement payment. Please review the instructions below carefully. If you have questions regarding
    this Claim Form, you may contact the Settlement Administrator as indicated below.

                   ******************************************************************************************************************************
                 PART 1: INSTRUCTIONS FOR COMPLETING FORMER PARTICIPANT CLAIM FORM
    1.   Complete this claim form and keep a copy of all pages of your Former Participant Claim Form, including page 1 with the
         address label, for your records.

    2.   Mail your completed Former Participant Claim Form postmarked no later than _____, 2021 to the Settlement Administrator at
         the following address:
                                                 The Insperity 401(k) Plan Settlement Administrator
                                                               [Address, City, State, Zip]
         If you prefer to file your claim electronically, you may use the claims portal on the website
         www.Insperity401kplansettlement.com.
         It is your responsibility to ensure the Settlement Administrator has timely received your Former Participant Claim Form.
    3.   Other Reminders:
             •    You must provide date of birth, signature and a completed Substitute IRS Form W-9, which is attached as Part 5 to this
                  form.
             •    If you desire to do a rollover and you do not complete in full the rollover information in Part 4 Payment Election of the
                  Settlement Distribution Form, payment will be made to the participant.
             •    If you change your address after sending in your Former Participant Claim Form, please send your new address to the
                  Settlement Administrator.
             •    Timing Of Payments To Eligible Settlement Class Members. Please note that Settlement payments are subject to
                  the Settlement Agreement’s receiving final Court approval. If the Settlement Agreement is approved and if you are
                  entitled to a Settlement payment under the terms of the Settlement, such payments will be distributed no earlier than
                  the second half of 2021 due to the need to process and verify information for all Settlement Class Members who are
                  entitled to a payment and to compute the amount of each payment. Payments may be further delayed if any appeals
                  are filed.
    4.   Questions? If you have any questions about this Former Participant Claim Form, please call the Settlement Administrator
         at XXX-XXX-XXXX. The Settlement Administrator will provide advice only regarding completing this form and will not provide
         financial, tax or other advice concerning the Settlement. You therefore may want to consult with your financial or tax advisor.
         Information about the status of the approval of the Settlement, Settlement administration, and claim processing is available on
         the lawsuit website, www.Insperity401kplansettlement.com.



                                         1
                                                                                                           Exhibit 1 to Settlement Agreement
                    Case 1:15-cv-04444-MHC Document 280-2 Filed 10/12/20 Page 35 of 79




    You are eligible to receive a payment from a class action settlement. The Court has preliminarily approved the class settlement of
    Pledger, et al., v. Reliance Trust, et al., Case No. 1:15-cv-4444-MHC (N.D. Ga.). If given final approval by the Court, the settlement
    will provide payments to the individual accounts of Settlement Class Members who had plan accounts with a positive balance in
    the Insperity 401(k) Plan (“Plan”) as of September 30, 2020 (“Current Participants”). Settlement Class Members who are entitled
    to a distribution but who did not have a plan account with a positive balance as of September 30, 2020 (“Former Participants”) will
    receive their allocation in the form of a check or rollover if and only if they mail a valid Former Participant Claim Form postmarked
    no later than _____, 2021 to the Settlement Administrator, or file electronically a valid Former Participant Claim Form through the
    claims portal at www.Insperity401kplansettlement.com no later than _____, 2021. For more information about the Settlement,
    please see www.Insperity401kplansettlement.com, or call XXX-XXX-XXXX.
    Because you are a Former Participant (or beneficiary of a Former Participant) in the Plan, you must decide whether you want your
    payment (1) sent payable to you directly or (2) to be rolled over into another eligible retirement plan or into an individual retirement
    account (“IRA”). To make that choice, please complete and mail this Former Participant Claim Form that is postmarked no later
    than XXXXXX to the Settlement Administrator, or file electronically a valid Former Participant Claim Form through the claims portal
    at www.Insperity401kplansettlement.com no later than _____, 2021. If you do not indicate a payment election, your payment will
    be sent payable to you directly.
                                               PART 2: PARTICIPANT INFORMATION
    First Name                                            Middle Last Name
                                                                                                
    Mailing Address



    City                                                                                                         State    Zip Code

                                                                                                 
    Home Phone                                                Work Phone or Cell Phone
                                                                                   
    Participant’s Social Security Number                      Participant’s Date of Birth
                                                                                
    Email Address                                               M M       D   D         Y   Y Y       Y




           Check here if you were a Former Participant, but did not receive this Claim Form in the mail. This may be because you were a
           participant in the Plan only for a brief period.

                PART 3: BENEFICIARY OR ALTERNATE PAYEE INFORMATION (IF APPLICABLE)
           Check here if you are the surviving spouse or other beneficiary for the Former Participant and the Former Participant is
           deceased. Documentation must be provided showing current authority of the representative to file on behalf of the
           deceased. Please complete the information below and then continue on to Parts 4 and 5 on the next page.

           Check here if you are an alternate payee under a qualified domestic relations order (QDRO), or attorney-in-fact for the
           Former Participant. The Settlement Administrator may contact you with further instructions. Please complete the information
           below and then continue on to Parts 4 and 5 on the next page.
    Your First Name                                        Middle Last Name
                                                                                                
    Your Social Security Number or Tax ID Number              Your Date of Birth
                                                                                        
    Your Mailing Address                                       M M        D   D         Y   Y Y       Y




                                    2
                                                                                                      Exhibit 1 to Settlement Agreement
               Case 1:15-cv-04444-MHC Document 280-2 Filed 10/12/20 Page 36 of 79


    City                                                                       State   Zip Code
                                                              




          
                            3
                                                                    Exhibit 1 to Settlement Agreement
                   Case 1:15-cv-04444-MHC Document 280-2 Filed 10/12/20 Page 37 of 79




                                                 PART 4: PAYMENT ELECTION

         Payment to Self – A check subject to mandatory federal and applicable state withholding tax will be mailed to your address
         on the previous page.

         Direct Rollover to an Eligible Plan – Check only one box below and complete Rollover Information Section Below:

              Government 457(b)                                  401(a)/401(k)                          403(b)

              Direct Rollover to a Traditional IRA               Direct Rollover to a Roth IRA (subject to ordinary income tax)

    Rollover Information:
    Company or Trustee’s Name (to whom the check should be made payable)



    Company or Trustee’s Mailing Address 1



    Company or Trustee’s Mailing Address 2



    Company or Trustee’s City                                                                                    State    Zip Code

                                                                                                   
    Account Number                                                                                Company or Trustee’s Phone Number
                                                                                                  

                       PART 5: SIGNATURE, CONSENT, AND SUBSTITUTE IRS FORM W-9
    UNDER PENALTIES OF PERJURY UNDER THE LAWS OF THE UNITED STATES OF AMERICA, I CERTIFY THAT ALL OF THE
    INFORMATION PROVIDED ON THIS FORMER PARTICIPANT CLAIM FORM IS TRUE, CORRECT AND COMPLETE AND THAT
    I SIGNED THIS FORMER PARTICIPANT CLAIM FORM.

    1.   The Social Security number shown on this form is my correct taxpayer identification number (or I am waiting for a number to
         be issued to me); and
    2.   I am not subject to backup withholding because: (a) I am exempt from backup withholding, or (b) I have not been notified by
         the Internal Revenue Service (IRS) that I am subject to backup withholding as a result of a failure to report all interest or
         dividends, or (c) the IRS has notified me that I am no longer subject to backup withholding; and
    3.   I am a U.S. Person (including a U.S. resident alien).

                                                                                                   M M       D D         Y Y Y Y
                                                                                                                            
    Participant Signature                                                                         Date Signed (Required)
    Note: if you have been notified by the IRS that you are subject to backup withholding, you must cross out item 2 above. The IRS
    does not require your consent to any provision of this document other than this Form W-9 certification to avoid backup withholding.


                    QUESTIONS? VISIT: www.Insperity401kplansettlement.com, OR CALL XXX-XXX-XXXX




                                    4
                                                                                                Exhibit 1 to Settlement Agreement
          Case 1:15-cv-04444-MHC Document 280-2 Filed 10/12/20 Page 38 of 79




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

 RONDA A. PLEDGER, et al.,

                              Plaintiffs,
 v.                                                   Civil Action No.
                                                      1:15-cv-04444-MHC
 RELIANCE TRUST COMPANY, et al.,

                              Defendants.

      [PROPOSED] ORDER FOR PRELIMINARY APPROVAL OF CLASS
                      ACTION SETTLEMENT
      This litigation arises out of a class action brought by Plaintiffs alleging

Reliance Trust Company (“Reliance”), Insperity, Inc., Insperity Holdings, Inc., and

Insperity Retirement Services, L.P. (the “Insperity Defendants”) breached their

fiduciary duty and committed prohibited transactions under the Employee

Retirement Income Security Act of 1974 (“ERISA”) with respect to the operation

and administration of the Insperity 401(k) Plan (the “Plan”). Plaintiffs and

Reliance have negotiated a settlement to revolve all claims. Plaintiffs and Reliance

are hereinafter referred to as the “Settling Parties”. The terms of the settlement are

set out in a Class Action Settlement Agreement dated October 12, 2020, executed

by the Settling Parties and their counsel (the “Settlement”).

      The Court has considered the proposed Settlement. For purposes of this Order,

if not defined herein, capitalized terms have the definitions in the Settlement




                                                                  Exhibit 2 to Settlement Agreement
       Case 1:15-cv-04444-MHC Document 280-2 Filed 10/12/20 Page 39 of 79




Agreement, which is incorporated herein by reference. Having reviewed the

Settlement Agreement and the accompanying and supporting papers, it is

ORDERED as follows:

     1.      Preliminary Findings Regarding Proposed Settlement: The Court

preliminarily finds that:

             A.     The proposed Settlement resulted from extensive arm’s-length

             negotiations;

             B.     The Settlement Agreement was executed only after the Settling

             Parties and the Insperity Defendants engaged in extensive litigation

             for over four and a half years, including a two-week trial, and after

             extensive settlement negotiations between the Settling Parties,

             including an in-person mediation session and continued negotiations

             with the assistance of a nationally recognized private mediator;

             C.     Class Counsel has concluded that the Settlement Agreement is

             fair, reasonable and adequate; and

             D.     The Settlement is sufficiently fair, reasonable, and adequate to

             warrant sending notice of the Settlement to the Class.

     2.      Fairness Hearing: A hearing is scheduled at the United States

District Court for the Northern District of Georgia, the Honorable District Court

Judge Mark H. Cohen presiding, at ____ a.m./p.m. on ________, 2021, (the



                                          2

                                                              Exhibit 2 to Settlement Agreement
       Case 1:15-cv-04444-MHC Document 280-2 Filed 10/12/20 Page 40 of 79




“Fairness Hearing”) to determine, among other issues:

            A.     Whether the Settlement Agreement should be approved as fair,

            reasonable, and adequate;

            B.     Whether the Settlement Notice and notice methodology were

            performed as directed by this Court;

            C.     Whether the motion for attorneys’ fees and costs to be filed by

            Class Counsel should be approved;

            D.     Whether an amount of compensation to Class Representatives

            should be approved; and

            E.     Whether the Administrative Expenses specified in the

            Settlement Agreement and requested by the Settling Parties should be

            approved for payment from the Gross Settlement Amount.

     3.     Establishment of Qualified Settlement Fund: A common fund is

agreed by the Settling Parties in the Settlement Agreement and is hereby

established and shall be known as the Pledger v. Reliance Trust Litigation

Settlement Fund (the “Settlement Fund” or “Gross Settlement Amount”). The

Settlement Fund shall be a “qualified settlement fund” within the meaning of

Treasury Regulations § 1.468-1(a) promulgated under Section 468B of the Internal

Revenue Code. The Settlement Fund shall consist of $39,800,000 and any interest

earned thereon. The Settlement Fund shall be administered as follows:



                                         3

                                                             Exhibit 2 to Settlement Agreement
Case 1:15-cv-04444-MHC Document 280-2 Filed 10/12/20 Page 41 of 79




    A.    The Settlement Fund is established exclusively for the purposes

    of: (i) making distributions to Class Representatives and the Class

    specified in the Settlement Agreement; (ii) making payments for all

    settlement administration costs and costs of notice, including

    payments of all Administrative Expenses specified in the Settlement

    Agreement; (iii) making payments of all Attorneys’ Fees and Costs to

    Class Counsel as awarded by the Court; and (iv) paying employment,

    withholding, income and other applicable taxes, all in accordance with

    the terms of the Settlement Agreement and this Order. Other than the

    payment of Administrative Expenses or as otherwise expressly

    provided in the Settlement Agreement, no distribution shall be made

    from the Settlement Fund until after the Settlement Effective Date.

    B.    Within the time periods set forth in the Settlement Agreement,

    Reliance or its insurer shall cause installments aggregating to

    $39,800,000 to be deposited into the Settlement Fund.

    C.    The Court appoints Analytics LLC as the Settlement

    Administrator for providing Settlement Notice, implementing the Plan

    of Allocation, and otherwise assisting in administration of the

    Settlement as set forth in the Settlement Agreement.

    D.    Reliance shall timely furnish a statement to the Settlement



                                 4

                                                     Exhibit 2 to Settlement Agreement
Case 1:15-cv-04444-MHC Document 280-2 Filed 10/12/20 Page 42 of 79




    Administrator that complies with Treasury Regulation § 1.468B-

    3(e)(2), which may be a combined statement under Treasury

    Regulation § 1.468B-3(e)(2)(ii), and shall attach a copy of the

    statement to their federal income tax returns filed for the taxable year

    in which Reliance makes a transfer to the Settlement Fund.

    E.    Defendants shall have no withholding, reporting or tax

    reporting responsibilities with regard to the Settlement Fund or its

    distribution, except as otherwise specifically identified herein.

    Moreover, Defendants shall have no liability, obligation, or

    responsibility for administration of the Settlement Fund or the

    disbursement of any monies from the Settlement Fund except for: (1)

    Reliance’s obligation to cause the Gross Settlement Amount to be

    paid; and (2) Defendants’ agreement to cooperate in providing

    information that is necessary for settlement administration as set forth

    in the Settlement Agreement.

    F.    The oversight of the Settlement Fund is the responsibility of the

    Settlement Administrator. The status and powers of the Settlement

    Administrator are as defined by this Order and as approved in the

    Settlement Agreement.

    G.    The Gross Settlement Amount caused to be paid by Reliance



                                 5

                                                      Exhibit 2 to Settlement Agreement
Case 1:15-cv-04444-MHC Document 280-2 Filed 10/12/20 Page 43 of 79




    and/or its insurer into the Settlement Fund in accordance with the

    Settlement Agreement, and all income generated by that amount, shall

    be in custodia legis and immune from attachment, execution,

    assignment, hypothecation, transfer or similar process by any person.

    Once the Settlement Fund vests, it is irrevocable during its term and

    Defendants have divested themselves of all right, title or interest,

    whether legal or equitable, in the Settlement Fund, if any; provided,

    however, in the event the Settlement Agreement is not approved by

    the Court or the Settlement set forth in the Settlement Agreement is

    terminated or fails to become effective in accordance with its terms

    (or, if following approval by this Court, such approval is reversed or

    modified), the Settling Parties shall be restored to their respective

    positions in this case as of the day prior to the Settlement Agreement

    Execution Date; the terms and provisions of the Settlement

    Agreement and this Order shall be void and have no force and effect

    and shall not be used in this case or in any proceeding for any

    purpose; and the Settlement Fund and income earned thereon shall

    immediately be returned to the entity(ies) that funded the Settlement

    Fund.

    H.      The Settlement Administrator may make disbursements out of



                                 6

                                                       Exhibit 2 to Settlement Agreement
Case 1:15-cv-04444-MHC Document 280-2 Filed 10/12/20 Page 44 of 79




    the Settlement Fund only in accordance with this Order or any

    additional Orders issued by the Court.

    I.    The Settlement Fund shall expire after the Settlement

    Administrator distributes all of the assets of the Settlement Fund in

    accordance with Article 6 of the Settlement Agreement, provided,

    however, that the Settlement Fund shall not terminate until its liability

    for any and all government fees, fines, taxes, charges and excises of

    any kind, including income taxes, and any interest, penalties or

    additions to such amounts, are, in the Settlement Administrator’s sole

    discretion, finally determined and all such amounts have been paid by

    the Settlement Fund.

    J.    The Settlement Fund shall be used to make payments to Class

    Members under the Plan of Allocation set forth in the Settlement

    Agreement. Individual payments to Class Members will be subject to

    tax withholding as required by law and as described in the Class

    Notice and its attachments. In addition, all Class Representatives’

    Compensation, Administrative Expenses and all Attorneys’ Fees and

    Costs of Class Counsel shall be paid from the Settlement Fund.

    K.    The Court and the Settlement Administrator recognize that

    there will be tax payments, withholding and reporting requirements in



                                 7

                                                      Exhibit 2 to Settlement Agreement
Case 1:15-cv-04444-MHC Document 280-2 Filed 10/12/20 Page 45 of 79




    connection with the administration of the Settlement Fund. The

    Settlement Administrator shall, in accordance with the Settlement

    Agreement, determine, withhold, and pay over to the appropriate

    taxing authorities any taxes due with respect to any distribution from

    the Settlement Fund and shall make and file with the appropriate

    taxing authorities any reports or returns due with respect to any

    distributions from the Settlement Fund. The Settlement Administrator

    also shall determine and pay any income taxes owing with respect to

    the income earned by the Settlement Fund. Additionally, the

    Settlement Administrator shall file returns and reports with the

    appropriate taxing authorities with respect to the payment and

    withholding of taxes.

    L.    The Settlement Administrator, in its discretion, may request

    expedited review and decision by the IRS or the applicable state or

    local taxing authorities, with regard to the correctness of the returns

    filed for the Settlement Fund and shall establish reserves to assure the

    availability of sufficient funds to meet the obligations of the

    Settlement Fund itself and the Settlement Administrator as fiduciaries

    of the Settlement Fund. Reserves may be established for taxes on the

    Settlement Fund income or on distributions.



                                 8

                                                      Exhibit 2 to Settlement Agreement
Case 1:15-cv-04444-MHC Document 280-2 Filed 10/12/20 Page 46 of 79




    M.    The Settlement Administrator shall have all the necessary

    powers, and take all necessary ministerial steps, to effectuate the

    terms of the Settlement Agreement, including the payment of all

    distributions. Such powers include receiving and processing

    information from Former Participants pertaining to their claims and

    investing, allocating and distributing the Settlement Fund, and in

    general supervising the administration of the Settlement Agreement in

    accordance with its terms and this Order.

    N.    The Settlement Administrator shall keep detailed and accurate

    accounts of all investments, receipts, disbursements and other

    transactions of the Settlement Fund. All accounts, books and records

    relating to the Settlement Fund shall be open for reasonable inspection

    by such persons or entities as the Court orders. Included in the

    Settlement Administrator’s records shall be complete information

    regarding actions taken with respect to the award of any payments to

    any person; the nature and status of any payment from the Settlement

    Fund and other information which the Settlement Administrator

    considers relevant to showing that the Settlement Fund is being

    administered, and awards are being made, in accordance with the

    purposes of the Settlement Agreement, this Order, and any future



                                 9

                                                      Exhibit 2 to Settlement Agreement
Case 1:15-cv-04444-MHC Document 280-2 Filed 10/12/20 Page 47 of 79




    orders that the Court may find it necessary to issue.

    O.    The Settlement Administrator may establish protective

    conditions concerning the disclosure of information maintained by the

    Settlement Administrator if publication of such information would

    violate any law, including rights to privacy. Any person entitled to

    such information who is denied access to the Settlement Fund’s

    records may submit a request to the Court for such information.

    However, the Settlement Administrator shall supply such information

    to any claimant as may be reasonably necessary to allow him or her to

    accurately determine his or her federal, state and local tax liabilities.

    Such information shall be supplied in the form and manner prescribed

    by relevant law.

    P.    This Order will bind any successor Settlement Administrator.

    The successor Settlement Administrator(s) shall have, without further

    act on the part of anyone, all the duties, powers, functions,

    immunities, and discretion granted to the original Settlement

    Administrator. Any Settlement Administrator(s) who is replaced (by

    reason other than death) shall execute all instruments, and do all acts,

    that may be necessary or that may be ordered or requested in writing

    by the Court or by any successor Settlement Administrator(s), to



                                 10

                                                       Exhibit 2 to Settlement Agreement
       Case 1:15-cv-04444-MHC Document 280-2 Filed 10/12/20 Page 48 of 79




                transfer administrative powers over the Settlement Fund to the

                successor Settlement Administrator(s). The appointment of a

                successor Settlement Administrator(s), if any, shall not under any

                circumstances require Defendants to make any further payment of any

                nature into the Settlement Fund or otherwise.

     4.         Class Notice: The Settling Parties have presented to the Court

proposed forms of Settlement Notice, which are appended the Settlement

Agreement (Doc. ___ ) dated October 12, 2020, as Exhibits 3 and Exhibit 4,

respectively.

                A.      The Court finds that the proposed forms and the website

                referenced in the Settlement Notice fairly and adequately:

                      i. Describe the terms and effect of the Settlement Agreement and

                         of the Settlement;

                     ii. Notify the Class concerning the proposed Plan of Allocation;

                     iii. Notify the Class that Class Counsel will seek compensation

                         from the Settlement Fund for the Class Representatives,

                         Attorneys’ Fees and Costs;

                     iv. Notify the Class that Administrative Expenses related to the

                         implementation of the Settlement will be paid from the

                         Settlement Fund;



                                              11

                                                                  Exhibit 2 to Settlement Agreement
Case 1:15-cv-04444-MHC Document 280-2 Filed 10/12/20 Page 49 of 79




         v. Give notice to the Class of the time and place of the Fairness

             Hearing; and

         vi. Describe how the recipients of the Class Notice may object to

             any of the relief requested and the rights of the Settling Parties

             to discovery concerning such objections.

    B.      The Settling Parties have proposed the following manner of

    communicating the notice to Class Members: the Settlement

    Administrator shall by no later than sixty (60) days before the

    Fairness Hearing, cause the Settlement Notice, with such non-

    substantive modifications thereto as may be agreed upon by the

    Settling Parties, to be sent by electronic email to all Class Members

    for whom the Settlement Administrator is provided a current email

    address and mailed, by first-class mail, postage prepaid, to the last

    known address of each member of the Class for whom there is no

    current email address that can be identified through commercially

    reasonable means. The Court finds that such proposed manner is the

    best notice practicable under the circumstances, and directs that the

    Settlement Administrator provide notice to the Class in the manner

    described. Insperity Retirement Services, L.P. shall cooperate with the

    Settlement Administrator by providing or facilitating the provision of,



                                  12

                                                        Exhibit 2 to Settlement Agreement
       Case 1:15-cv-04444-MHC Document 280-2 Filed 10/12/20 Page 50 of 79




             in electronic format, the names, addresses, email addresses (to the

             extent available), and social security numbers or other unique

             identifiers of members of the Class. The names, addresses, email

             addresses (to the extent available), and Social Security numbers or

             other unique identifiers obtained pursuant to this Order shall be used

             solely for the purpose of providing notice of this settlement and as

             required for purposes of tax withholding and reporting, and for no

             other purpose.

             C.    For any Settlement Notice returned as undeliverable, the

             Settlement Administrator shall utilize the provided Social Security

             number or other unique identifier to attempt to determine the current

             address of the person and shall mail notice to that address.

             D.    At or before the Fairness Hearing, Class Counsel or the

             Settlement Administrator shall file with the Court a proof of timely

             compliance with the foregoing requirements.

             E.    The Court directs Class Counsel, no later than sixty (60) days

             before the Fairness Hearing, to cause the Settlement Notice to be

             published on the Settlement Website.

     5.      Objections to Settlement: Any Class Member who wishes to object

to the fairness, reasonableness or adequacy of the Settlement, to the Plan of



                                         13

                                                              Exhibit 2 to Settlement Agreement
       Case 1:15-cv-04444-MHC Document 280-2 Filed 10/12/20 Page 51 of 79




Allocation, to any term of the Settlement Agreement, to the proposed award of

attorneys’ fees and costs, or to any request for Class Representatives’

Compensation, must file an objection in the manner set out in this Order.

             A.    A Class Member wishing to raise an objection to the Plan of

             Allocation, to any term of the Settlement Agreement, to the proposed

             award of attorneys’ fees and costs, or to any request for Class

             Representatives’ Compensation must do the following: (i) file with

             the Court a statement of his, her, or its objection(s), specifying the

             reason(s), if any, for each such objection made, including any legal

             support or evidence that such objector wishes to bring to the Court’s

             attention or introduce in support of such objection; and (ii) serve

             copies of the objection and all supporting authorities or evidence to

             Class Counsel and Counsel for the Defendants. The addresses for

             filing objections with the Court and for service of such objections on

             counsel for the parties to this matter are as follows:

                   Clerk of the Court
                   United States District Courthouse
                   75 Ted Turner Drive, S.W.
                   Atlanta, GA 30303
                   SCHLICHTER, BOGARD & DENTON, LLP
                   Attn: Insperity 401(k) Plan Settlement
                   100 S. 4th Street, Ste. 1200
                   St. Louis, MO 63102
                   Attorneys for Plaintiffs




                                          14

                                                               Exhibit 2 to Settlement Agreement
Case 1:15-cv-04444-MHC Document 280-2 Filed 10/12/20 Page 52 of 79




          O’MELVENY & MYERS LLP
          Attn: Brian D. Boyle
          1625 Eye Street, N.W.
          Washington, D.C. 20006
          Attorneys for Reliance
          ALSTON & BIRD LLP
          Attn: Emily Costin
          The Atlantic Building
          950 F. Street, NW
          Washington, D.C. 20004
          Attorneys for the Insperity Defendants
    B.    The objector or his, her, or its counsel (if any) must serve

    copies of the objection(s) on the attorneys listed above and file it with

    the Court by no later than thirty (30) calendar days before the date of

    the Fairness Hearing.

    C.    If an objector hires an attorney to represent him, her, or it for

    the purposes of making such objection pursuant to this paragraph, the

    attorney must serve a notice of appearance on the attorneys listed

    above and file it with the Court by no later than thirty (30) calendar

    days before the date of the Fairness Hearing.

    D.    Failure to serve objections(s) on either the Court or counsel for

    the parties shall constitute a waiver of the objection(s). Any Class

    Member or other person who does not timely file and serve a written

    objection complying with the terms of this Order shall be deemed to

    have waived, and shall be foreclosed from raising, any objection to

    the Settlement, and any untimely objection shall be barred.



                                15

                                                      Exhibit 2 to Settlement Agreement
       Case 1:15-cv-04444-MHC Document 280-2 Filed 10/12/20 Page 53 of 79




             E.    Any party wishing to obtain discovery from any objector may,

             but is not required to, serve discovery requests, including requests for

             documents and notice of deposition not to exceed two (2) hours in

             length, on any objector within ten (10) calendar days of receipt of the

             objection. Any responses to discovery or depositions must be

             completed within ten (10) calendar days of the request being served

             on the objector.

             F.    Any party wishing to file a response to an objection must do so,

             and serve the response on all parties, no later than ten (10) calendar

             days before the Fairness Hearing.

     6.      Appearance at Fairness Hearing: Any objector who files and serves

a timely, written objection in accordance with the terms of this Order as set out in

Paragraph 5 above may also appear at the Fairness Hearing either in person or

through counsel retained at the objector’s expense. Objectors or their attorneys

intending to speak at the Fairness Hearing must serve a notice of intention to speak

setting forth, among other things, the name, address, and telephone number of the

objector (and, if applicable, the name, address, and telephone number of the

objector’s attorney) on Class Counsel and Counsel for Defendants (at the addresses

set out above) and file it with the Court by no later than ten (10) calendar days

before the date of the Fairness Hearing. Any objector (or objector’s attorney) who



                                         16

                                                               Exhibit 2 to Settlement Agreement
       Case 1:15-cv-04444-MHC Document 280-2 Filed 10/12/20 Page 54 of 79




does not timely file and serve a notice of intention to appear in accordance with

this paragraph shall not be permitted to speak at the Fairness Hearing.

     7.       Claim Form Deadline: All valid Former Participant Claim Forms

must be received by the Settlement Administrator with a postmark date no later

than ________, 2021, or electronically submitted online at

www.insperity401kplansettlement.com no later than ________, 2021.

     8.       Service of Papers: Defense Counsel and Class Counsel shall

promptly furnish each other with copies of all objections that come into their

possession.

     9.       Termination of Settlement: If the Settlement is terminated in

accordance with the Settlement Agreement, this Order shall become null and void,

and shall be without prejudice to the rights of the Settling Parties, all of whom

shall be restored to their respective positions existing the day before the Settlement

Agreement Execution Date.

     10.      Use of Order: This Order shall not be construed or used as an

admission, concession, or declaration by or against Reliance or the Insperity

Defendants of any fault, wrongdoing, breach, or liability or a waiver of any claims

or defenses, including but not limited to those as to the propriety of any amended

pleadings or the propriety and scope of class certification. This Order shall not be

construed or used as an admission, concession, or declaration by or against any



                                         17

                                                               Exhibit 2 to Settlement Agreement
       Case 1:15-cv-04444-MHC Document 280-2 Filed 10/12/20 Page 55 of 79




named Plaintiff, Class Representatives, or the Class that their claims lack merit, or

that the relief requested in the Class Action is inappropriate, improper or

unavailable. This Order shall not be construed or used as a waiver by any party of

any arguments, defenses, or claims he, she, or it may have, including but not

limited to any objections by Defendants to class certification in the event that the

Settlement Agreement is terminated.

     11.     Parallel Proceedings: Pending final determination of whether the

Settlement Agreement should be approved, the Class Representatives and every

Class Member are prohibited and enjoined from directly, through representatives,

or in any other capacity, commencing any action or proceeding in any court or

tribunal asserting any of the Released Claims against the Released Parties

(including Defendants).

     12.     Class Action Fairness Act Notice: The form of notice under the

Class Action Fairness Act of 2005 (“CAFA”) submitted as Exhibit 6 to the

Settlement Agreement complies with the requirements of CAFA and will, upon

mailing, discharge Reliance’s obligations pursuant to CAFA.

     13.     Continuance of Hearing: The Court may continue the Fairness

Hearing in its discretion without direct notice to the Class, other than by notice to

Class Counsel and Counsel for Defendants, and any Class Member wishing to

appear should check the Court’s docket or call the Clerk’s office three (3) calendar



                                          18

                                                               Exhibit 2 to Settlement Agreement
       Case 1:15-cv-04444-MHC Document 280-2 Filed 10/12/20 Page 56 of 79




days before the scheduled date of the Fairness Hearing.

SO ORDERED:

DATED: ________, 2020



                                      HON. MARK H. COHEN
                                      UNITED STATES DISTRICT JUDGE




                                        19

                                                          Exhibit 2 to Settlement Agreement
             Case 1:15-cv-04444-MHC Document 280-2 Filed 10/12/20 Page 57 of 79




                               IN THE UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF GEORGIA
                                         ATLANTA DIVISION

    RONDA A. PLEDGER, et al.,

                                        Plaintiffs,
    v.                                                                  Civil Action No.
                                                                        1:15-cv-04444-MHC
    RELIANCE TRUST COMPANY, et al.,

                                        Defendants.

                   NOTICE OF CLASS ACTION SETTLEMENT AND FAIRNESS HEARING
                 Your legal rights might be affected if you are a member of the following class:

         All participants and beneficiaries of the Insperity 401(k) Plan from December 22, 2009 through
         March 31, 2019, excluding the Defendants.
The Class Period is defined as December 22, 2009 through March 31, 2019. The Class definition includes any
Beneficiary of a deceased person who participated in the Plan at any time during the Class Period, and/or
Alternative Payee, in the case of a person subject to a Qualified Domestic Relations Order who participated in
the Plan at any time during the Class Period.
For purposes of this Notice, if not defined herein, capitalized terms have the definitions in the Settlement
Agreement, which is incorporated herein by reference.
                          PLEASE READ THIS SETTLEMENT NOTICE CAREFULLY.
•        The Court has given its preliminary approval to a proposed settlement (the “Settlement”) of a class action
         lawsuit brought by certain participants in the Insperity 401(k) Plan (“Plan”) against Reliance Trust
         Company, Insperity, Inc., Insperity Holdings, Inc., and Insperity Retirement Services, L.P. (collectively
         “Defendants”), alleging violations of the Employee Retirement Income Security Act (“ERISA”). The
         Settlement will provide for the allocation of monies directly into the individual accounts of the Settlement
         Class who had Plan accounts during the Class Period with a balance greater than $0 as of September 30,
         2020 (“Current Participants”). Class Members who are entitled to a distribution but who no longer had a
         Plan account with a balance greater than $0 as of September 30, 2020 (“Former Participants”) will receive
         their allocation in the form of a check mailed to their last known address or a rollover, if elected.
•        The terms and conditions of the Settlement are set forth in the Settlement Agreement dated October 12,
         2020. Capitalized terms used in this Settlement Notice but not defined in this Settlement Notice have the
         meanings assigned to them in the Settlement Agreement. The Settlement Agreement is available at
         www.Insperity401kplansettlement.com. Any amendments to the Settlement Agreement or any other
         settlement documents will be posted on that website. You should visit that website if you would like more
         information about the Settlement and any subsequent amendments to the Settlement Agreement or other
         changes, including changes to the Plan of Allocation, the date, time, or location of the Fairness Hearing, or
         other Court orders concerning the Settlement.
•        Your rights and options — and the deadlines to exercise them — are explained in this Settlement Notice.
•        The Court still has to decide whether to give its final approval to the Settlement. Payments under the
         Settlement will be made only if the Court finally approves the Settlement and that final approval is upheld
         in the event of any appeal.
•        A hearing on the final approval of the Settlement and for approval of the Class Representatives’ petition for
         Attorneys’ Fees and Costs and for Class Representatives’ Compensation will take place on ________,




                                                            1

                                                                                    Exhibit 3 to Settlement Agreement
             Case 1:15-cv-04444-MHC Document 280-2 Filed 10/12/20 Page 58 of 79




         2021__ at _______ a.m./p.m., before United States District Court Judge Mark H. Cohen in Courtroom 1905,
         United States Courthouse, 75 Ted Turner Drive, S.W., Atlanta, GA 30303.
     •   Any objections to the Settlement, to the petition for Attorneys’ Fees and Costs or to Class Representatives’
         Compensation, must be served in writing on Class Counsel and Defendant’s Counsel, as identified on page
         5 of this Settlement Notice.
     •   Further information regarding the litigation, the Settlement, and this Settlement Notice, including any
         changes to the terms of the Settlement and all orders of the Court regarding the Settlement, may be obtained
         at www.Insperity401kplansettlement.com.
     According to the Plan’s records, you are a Current Participant. If you believe instead that you meet the
                definition of a Former Participant, please contact the Settlement Administrator.

                     YOUR LEGAL RIGHTS AND OPTIONS UNDER THE SETTLEMENT:
                               Our records indicate that you are a Current Participant because you had an account balance
                               in the Plan as of September 30, 2020. If, however, you are a Former Participant who
                               participated in the Plan during the Class Period and did not have a balance greater than $0 as
 OUR RECORDS INDICATE          of September 30, 2020 or are the beneficiary, alternate payee, or attorney-in-fact of such a
THAT YOU ARE A CURRENT         person, then, unlike a Current Participant, you must return a Former Participant Claim Form
PARTICIPANT. YOU DO NOT        that is postmarked by _________ to receive a check for your share of the Net Settlement
NEED TO DO ANYTHING TO         Amount. If you are a Former Participant, and you do not return the Former Participant
  PARTICIPATE IN THE           Claim Form that is postmarked by _________, you will forfeit your share of the Net
      SETTLEMENT               Settlement Amount even though you will be bound by the Settlement, including the release.
                               We have not included a claim form in your notice because Current Participants do not need
                               to submit a claim form, and our records indicate that you are a Current Participant.
                               However, if you believe you are a Former Participant, a claim form may be obtained by
                               accessing www.Insperity401kplansettlement.com.
                               If you wish to object to any part of the Settlement, you may (as discussed below) write to
    YOU CAN OBJECT
                               the Court and counsel about why you object to the Settlement. The Court has authorized the
    (NO LATER THAN
                               parties to seek discovery, including the production of documents and appearance at a
     ________, 2021)
                               deposition, from any person who files an objection.
                               If you submit a written objection to the Settlement to the Court and counsel before the
                               deadline, you may attend the hearing about the Settlement and present your objections to the
   YOU CAN ATTEND A
                               Court. You may attend the hearing even if you do not file a written objection, but you will
  HEARING ON _______
                               not be permitted to address the Court at the hearing if you do not notify the Court and
                               counsel by ____________, 2021, of your intention to appear at the hearing.

     The Class Action
         The case is called Pledger, et al. v. Reliance Trust, et al., Case No. 1:15-cv-4444-MHC (N.D. Ga.) (the
     “Class Action”). The Court supervising the case is the United States District Court for the Northern District of
     Georgia. The individuals who brought this suit are called Class Representatives, and the entity and individuals
     they sued are called the Defendants. The Class Representatives are current and former participants in the Plan.
     The Defendants are Reliance Trust Company, Insperity, Inc., Insperity Holdings, Inc., and Insperity Retirement
     Services, L.P. The Class Representatives’ claims are described below, and additional information about them is
     available at www.Insperity401kplansettlement.com.
     What Does the Settlement Provide?
          The Settlement was reached on October 12, 2020, between the Class Representatives and Reliance Trust
     Company (the “Settling Parties”). Insperity, Inc., Insperity Holdings, Inc., and Insperity Retirement Services,
     L.P. are not parties to the Settlement and are not contributing to the Settlement. Nevertheless, these entities are
     covered by the Release. Class Counsel filed this action on December 22, 2015. Since the filing of the case and
     for a period of over four and a half years, the parties engaged in substantial litigation. Class Counsel devoted
     substantial time and effort to review and analyze approximately 98,000 documents (over 500,000 pages)

                                                             2

                                                                                      Exhibit 3 to Settlement Agreement
          Case 1:15-cv-04444-MHC Document 280-2 Filed 10/12/20 Page 59 of 79




produced by Defendants and many other documents, including U.S. Department of Labor Forms 5500 and other
publicly available documents, and conducted over 19 depositions to support their underlying claims. The Settling
Parties participated in a mediation with a nationally recognized mediator who has extensive experience in
resolving complex class action claims. Only after a two-week trial and subsequent arm’s length negotiation after
trial were the Settling Parties able to agree to the terms of the Settlement.

     Under the Settlement, a Qualified Settlement Fund of $39,800,000 will be established to resolve the Class
Action. The Net Settlement Amount is $39,800,000 minus any Administrative Expenses, taxes, tax expenses,
Court-approved Attorneys’ Fees and Costs, Class Representatives’ Compensation, and other approved expenses
of the litigation.

     The Net Settlement Amount will be allocated to Class Members according to a Plan of Allocation to be
approved by the Court. Class Members fall into two categories: Current Participants and Former Participants.
Allocations to Current Participants who are entitled to a distribution under the Plan of Allocation will be made
into their existing Plan accounts. Former Participants who are entitled to a distribution will receive their
distribution as a check mailed to their last known address or, if they elect, as a rollover to a qualified retirement
account.
Release
     All Class Members and anyone making a claim on their behalf will fully release the Plan as well as
Defendants and other “Released Parties” from “Released Claims.” The Released Parties include, in addition to
Defendants and their employees, affiliates, and agents, the Plan’s fiduciaries (with the exception of the
Independent Fiduciary), administrators, plan administrators, recordkeepers, service providers, consultants and
parties-in-interest, and the employers that elected to participate in the Plan, and their employees, affiliates and
agents.
    The Released Claims include, with respect to the Class Period, all claims that arise out of, relate to, are based
on, or have any connection with: (1) the selection, oversight, retention, or performance of the Plan’s investment
options and service providers; (2) fees, costs, or expenses charged to, paid, or reimbursed by the Plan; (3) the
revenue sharing made available to or in respect of the Plan and the use or disposition of those revenue sharing
payments; (4) the services provided to the Plan or the costs of those services; or (5) disclosures or failures to
disclose information regarding the Plan’s investment options, fees, costs, expenses, services, or service
providers, as well as all claims that were asserted or might have been asserted in the Class Action or would be
barred by the principle of res judicata had the claims asserted been fully litigated and resulted in final judgment.
In addition, the Released Claims include all claims relating to the implementation of the Settlement.
    This is only a summary of the Released Claims and not a binding description of the Released Claims. The
actual governing release is found within the Settlement Agreement at www.Insperity401kplansettlement.com.
Generally, the release means that Class Members will not have the right to sue the Defendants or the Released
Parties for conduct arising out of or relating to the allegations in the Class Action.
  This is only a summary of                  the   Settlement.    The    entire   Settlement    Agreement     is   at
www.Insperity401kplansettlement.com.

Statement of Attorneys’ Fees and Costs Sought in the Class Actions
     Since mid-2015, Class Counsel has devoted over 15,000 hours investigating potential claims and litigating
this case through trial. Class Counsel reviewed over 500,000 pages of documents produced in this case,
conducted a substantial number of depositions, and prior to filing this action, analyzed thousands of pages of
publicly filed documents, including those filed with the Department of Labor, to support their claims. Class
Counsel took the entire risk of litigation and has not been paid for any of their time or for any of their costs
incurred in bringing this action. Class Counsel has also agreed: (1) to undertake the additional risk of paying half
of the costs of the settlement process if the Settlement is not approved; (2) to monitor for three years compliance




                                                         3

                                                                                  Exhibit 3 to Settlement Agreement
             Case 1:15-cv-04444-MHC Document 280-2 Filed 10/12/20 Page 60 of 79




       with the Settlement Agreement; (3) to enforce the Settlement Agreement in accordance with its terms; and (4)
       to do each of these without additional pay.

            Class Counsel will apply to the Court for payment of Attorneys’ Fees and Costs for their work in the case.
       The amount of fees (not including costs) that Class Counsel will request will not exceed one-third of the
       Settlement Amount, $13,266,667, in addition to no more than $750,000 in litigation costs. Class Counsel will
       not seek to receive any interest earned by the Qualified Settlement Fund, which will be added to the amount
       received by the Class. Any Attorneys’ Fees and Costs awarded by the Court to Class Counsel will be paid from
       the Qualified Settlement Fund and must be approved by the Court.
            As is customary in class actions, in which the Class Representatives have spent time and effort on the
       litigation, Class Counsel also will ask the Court to approve payments, not to exceed $25,000 each, for five Class
       Representatives who took on the risk of litigation, devoted considerable time, and committed to spend the time
       necessary to bring the case to conclusion. Their activities included assisting Class Counsel in the factual
       investigation of the case, actively participating in the litigation, and continuing to provide information to Class
       Counsel to assist in the development of the case. When required, the Class Representatives were deposed by
       Defendants’ attorneys and testified at trial. Any Class Representatives’ Compensation awarded by the Court will
       be paid from the Qualified Settlement Fund.
           A full application for Attorneys’ Fees and Costs and for Class Representatives’ Compensation will be filed
       with the Court and made available on the Settlement Website, www.Insperity401kplansettlement.com.
1. Why Did I Receive This Settlement Notice?
         The Court caused this Settlement Notice to be sent to you because the Plan’s records indicate that you may
    be a Class Member. If you fall within the definition of the Class, you have a right to know about the Settlement
    and about all of the options available to you before the Court decides whether to give its final approval to the
    Settlement. If the Court approves the Settlement, and after any objections and appeals, if any, are resolved, the
    Net Settlement Amount will be allocated among Class Members according to a Court-approved Plan of
    Allocation.
2. What Is The Class Action About?
         In the Class Action, the Class Representatives alleged that during the Class Period Defendants violated the
    Employee Retirement Income Security Act of 1974 (“ERISA”), as amended, 29 U.S.C. §1132, et seq., with
    respect to their operation and administration of the Plan. In relevant part, they alleged Defendants caused the
    Plan to pay unreasonable administrative and investment expenses and invest in the Insperity Horizon Risk-
    Managed target date funds, which Plaintiffs claim were unlawfully added to the Plan.
           Defendants have denied and continue to deny the claims and contentions of the Class Representatives, that
       they are liable at all to the Class, and that the Class or the Plan have suffered any harm or damage for which
       Defendants could or should be held responsible, as Defendants contend that they acted prudently and in keeping
       with their fiduciary responsibilities under ERISA by monitoring, reviewing and evaluating the Plan’s investment
       options, by monitoring, reviewing and evaluating the administrative fees paid by the Plan, by eliminating or
       adding investment options when appropriate and by ensuring the Plan paid reasonable fees for the services
       provided.
3. Why Is There A Settlement?
         The Court has not reached a final decision as to the Class Representatives’ claims. Instead, the Class
    Representatives and Reliance Trust Company have agreed to the Settlement. The Settlement is the product of
    extensive negotiations between Class Counsel and Reliance Trust Company’s counsel, including an all-day
    session with a private national mediator and subsequent additional arm’s length negotiations. The Settling Parties
    only reached a settlement after completing an extensive two-week trial. The parties to the Settlement have taken
    into account the uncertainty and risks of litigation and have concluded that it is desirable to settle on the terms
    and conditions set forth in the Settlement Agreement. The Class Representatives and Class Counsel, who are
    highly experienced in this kind of matter, believe that the Settlement is best for all Class Members.



                                                               4

                                                                                     Exhibit 3 to Settlement Agreement
             Case 1:15-cv-04444-MHC Document 280-2 Filed 10/12/20 Page 61 of 79




4. How Much Will My Distribution Be?
          The amount, if any, that will be allocated to you will be based upon records maintained by the Plan’s
     recordkeeper, or, if on September 30, 2020, you either no longer had a Plan account or had a Plan account with
     no money in it, based upon your Former Participant Claim Form. Calculations regarding the individual
     distributions will be performed by the Settlement Administrator, whose determinations will be final and binding,
     pursuant to the Court-approved Plan of Allocation.
           To be eligible for a distribution from the Net Settlement Amount, you must either be a (1) “Current
       Participant” as defined on page 1, or (2) an “Authorized Former Participant” (a “Former Participant” as defined
       on page 1 who submitted a completed, satisfactory Former Participant Claim Form that is postmarked by the
       deadline), or (3) a beneficiary, alternate payee, or attorney-in-fact of persons identified in (1) or (2).
           The Plan of Allocation will allocate the Net Settlement Fund among Current and Authorized Former
       Participants as follows:
               The Net Settlement Amount shall be divided into two portions: (1) the Insperity Horizon Risk-
               Managed Funds Portion (“Horizon Funds Portion”) shall be ninety percent (90%) of the Net
               Settlement Amount; and (2) the Administrative and Investment Fee Portion (“Fee Portion”)
               shall be ten percent (10%) of the Net Settlement Amount.
               The Horizon Funds Portion will be allocated among Class Members as follows: a percentage
               of the Horizon Fund Portion that is the product of the sum of the participant’s quarter-ending
               account balances invested in the Insperity Horizon Risk-Managed Funds for each quarter from
               December 31, 2012 through March 31, 2017 divided by the sum of the quarter-ending balances
               of all Current and Authorized Former Participants in the Insperity Horizon Risk-Managed
               Funds for each quarter during that period.
               The Fee Portion will be allocated among Class Members as follows: a percentage of the Fee
               Portion that is the product of the participant’s quarter-ending account balances for each quarter
               from December 31, 2009 through March 31, 2019 divided by the sum of the overall quarter-
               ending balances of all Current and Authorized Former Participants for each quarter during that
               period.
           No amount shall be distributed to a Class Member that is ten dollars ($10.00) or less, because such an amount
       is de minimis and would cost more in processing than its value. The method of making these calculations is
       described in the Plan of Allocation, found in Article 6 of the Settlement Agreement and available at
       www.Insperity401kplansettlement.com.
           There are over 100,000 Class Members.
           Note that if you are an alternate payee pursuant to a Qualified Domestic Relations Order, you will receive a
       check if and to the extent you are entitled to receive a portion of a Current Participant’s or Authorized Former
       Participant’s allocation under the Settlement Agreement in accordance with the plan of allocation as if you are
       a Current Participant or Authorized Former Participant.
5. How Can I Receive My Distribution?
         Whether you need to submit a claim form to receive your distribution depends on whether you are considered
     a “Current Participant” or a “Former Participant.” According to the Plan’s records, you are a Current
     Participant. Therefore, you do not need to do anything to receive your share of the Settlement.
6. When Will I Receive My Distribution?
        The timing of the distribution of the Net Settlement Amount is conditioned on several matters, including the
    Court’s final approval of the Settlement and that approval becoming final and no longer subject to any appeals
    in any court. An appeal of the final approval may take several years. If the Settlement is approved by the Court,
    and there are no appeals, the Settlement distribution likely will occur during the second half of 2021.
           There Will Be No Payments Under The Settlement If The Settlement Agreement Is Terminated.



                                                              5

                                                                                    Exhibit 3 to Settlement Agreement
             Case 1:15-cv-04444-MHC Document 280-2 Filed 10/12/20 Page 62 of 79




7. Can I Get Out Of The Settlement?
          No. The Class was certified under Federal Rule of Civil Procedure 23(b)(1). Therefore, as a Class Member,
     you are bound by any judgments or orders that are entered in the Class Action for all claims that were asserted
     in the Class Action or are otherwise included as Released Claims under the Settlement.
8. Do I Have A Lawyer In The Case?
         The Court has appointed the law firm Schlichter Bogard & Denton, LLP in St. Louis, Missouri, as Class
     Counsel. If you want to be represented by your own lawyer, you may hire one at your own expense.
9. How Will The Lawyers Be Paid?
          Class Counsel will file a petition for the award of Attorneys’ Fees and Costs. This petition will be considered
     at the Fairness Hearing. Class Counsel has agreed to limit their application for an award of Attorneys’ Fees and
     Costs to not more than $13,266,267 in fees and $750,000 in costs and Class Counsel will also monitor
     compliance with the Settlement for three years without charge and has committed to bring an enforcement action,
     if needed, to enforce the Settlement, also with no charge. The Court will determine what fees and costs will be
     approved.
10. How Do I Tell The Court If I Don’t Like The Settlement?
           If you are a Class Member, you can tell the Court that you do not agree with the Settlement or some part of
      it. To object, you must send the Court a written statement that you object to the Settlement in Pledger, et al., v.
      Reliance Trust, et al., Case No.1:15-cv-4444-MHC (N.D. Ga.). Be sure to include your name, address, telephone
      number, signature, and a full explanation of why you object to the Settlement. Your written objection must be
      received by the Court no later than ______, 2021. The Court’s address is Clerk of the Court, United States
      District Court for the Northern District of Georgia, 75 Ted Turner Drive, S.W., Atlanta, GA 30303. Your written
      objection also must be mailed to the lawyers listed below, no later than ______, 2021. Please note that the
      Court’s Order Granting Preliminary Approval of this Settlement provides that any party to the litigation may,
      but is not required to, serve discovery requests, including requests for documents and notice of deposition not to
      exceed two hours in length, on any objector. Any responses to discovery, or any depositions, must be completed
      within ten days of the request being served on the objector
CLASS COUNSEL                                                      DEFENDANTS’ COUNSEL
SCHLICHTER, BOGARD & DENTON                                        O’MELVENY & MYERS LLP
Attn: Insperity 401(k) Plan Settlement                             Attn: Brian D. Boyle
100 S. Fourth St., Suite 1200                                      1625 Eye Street, N.W.
St. Louis, MO 63102                                                Washington, D.C. 20006
Insperity401kplansettlement@uselaws.com
                                                                   ALSTON & BIRD LLP
                                                                   Attn: Emily Costin
                                                                   The Atlantic Building
                                                                   950 F. Street, NW
                                                                   Washington, D.C. 20004

11. When And Where Will The Court Decide Whether To Approve The Settlement?
          The Court will hold a Fairness Hearing at _____ a.m./p.m. on ________, at the United States District Court
     for the Northern District of Georgia, Courtroom 1905, 75 Ted Turner Drive, SW, Atlanta, GA 30303.
           At the Fairness Hearing, the Court will consider whether the Settlement is fair, reasonable, and adequate. If
       there are objections, the Court will consider them. After the Fairness Hearing, the Court will decide whether to
       give its final approval to the Settlement. The Court also will consider the petition for Class Counsel’s Attorneys’
       Fees and Costs and any Class Representatives’ Compensation.
12. Do I Have To Attend The Fairness Hearing?
           No, but you are welcome to come at your own expense. If you send an objection, you do not have to come
      to the Court to talk about it. As long as you mailed your written objection on time, the Court will consider it


                                                               6

                                                                                     Exhibit 3 to Settlement Agreement
             Case 1:15-cv-04444-MHC Document 280-2 Filed 10/12/20 Page 63 of 79




       when the Court considers whether to approve the Settlement as fair, reasonable and adequate. You also may pay
       your own lawyer to attend the Fairness Hearing, but such attendance is not necessary.
13. May I Speak At The Fairness Hearing?
           If you are a Class Member, you may ask the Court for permission to speak at the Fairness Hearing. To do
      so, you must send a letter or other paper called a “Notice of Intention to Appear at Fairness Hearing in Pledger,
      et al. v. Reliance Trust, et al., Case No. 1:15-cv-4444-MHC.” Be sure to include your name, address, telephone
      number, and your signature. Your Notice of Intention to Appear must be mailed to the attorneys and filed with
      the Clerk of the Court, at the addresses listed in the Answer to Question No. 10, no later than _______, 2021.
14. What Happens If I Do Nothing At All?
         If you are a “Current Participant” as defined on page 1, and do nothing, you will participate in the
     Settlement of the Class Action as described above in this Settlement Notice if the Settlement is approved.
     According to the Plan’s records, you are a Current Participant.
            If you are a “Former Participant” as defined on page 1, and you do nothing, you will be bound by the
       Settlement of the Class Action as described above in this Settlement Notice if the Settlement is finally approved,
       BUT YOU WILL NOT RECEIVE ANY MONEY UNLESS YOU SUBMIT A FORMER PARTICIPANT
       CLAIM FORM.
15. How Do I Get More Information?
          If you have general questions regarding the Settlement, you can visit this website:
      www.Insperity401kplansettlement.com, call 1-_________, or write to the Settlement Administrator at Insperity
      401(k) Plan Settlement Administrator, ____________________.




                                                               7

                                                                                     Exhibit 3 to Settlement Agreement
             Case 1:15-cv-04444-MHC Document 280-2 Filed 10/12/20 Page 64 of 79




                               IN THE UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF GEORGIA
                                         ATLANTA DIVISION

    RONDA A. PLEDGER, et al.,

                                        Plaintiffs,
    v.                                                                  Civil Action No.
                                                                        1:15-cv-04444-MHC
    RELIANCE TRUST COMPANY, et al.,

                                        Defendants.

                   NOTICE OF CLASS ACTION SETTLEMENT AND FAIRNESS HEARING
                 Your legal rights might be affected if you are a member of the following class:

         All participants and beneficiaries of the Insperity 401(k) Plan from December 22, 2009 through
         March 31, 2019, excluding the Defendants.
The Class Period is defined as December 22, 2009 through March 31, 2019. The Class definition includes any
Beneficiary of a deceased person who participated in the Plan at any time during the Class Period, and/or
Alternative Payee, in the case of a person subject to a Qualified Domestic Relations Order who participated in
the Plan at any time during the Class Period.
For purposes of this Notice, if not defined herein, capitalized terms have the definitions in the Settlement
Agreement, which is incorporated herein by reference.
                          PLEASE READ THIS SETTLEMENT NOTICE CAREFULLY.
•        The Court has given its preliminary approval to a proposed settlement (the “Settlement”) of a class action
         lawsuit brought by certain participants in the Insperity 401(k) Plan (“Plan”) against Reliance Trust
         Company, Insperity, Inc., Insperity Holdings, Inc., and Insperity Retirement Services, L.P. (collectively
         “Defendants”), alleging violations of the Employee Retirement Income Security Act (“ERISA”). The
         Settlement will provide for the allocation of monies directly into the individual accounts of the Settlement
         Class who had Plan accounts during the Class Period with a balance greater than $0 as of September 30,
         2020 (“Current Participants”). Class Members who are entitled to a distribution but who no longer had a
         Plan account with a balance greater than $0 as of September 30, 2020 (“Former Participants”) will receive
         their allocation in the form of a check mailed to their last known address or a rollover, if elected.
•        The terms and conditions of the Settlement are set forth in the Settlement Agreement dated October 12,
         2020. Capitalized terms used in this Settlement Notice but not defined in this Settlement Notice have the
         meanings assigned to them in the Settlement Agreement. The Settlement Agreement is available at
         www.Insperity401kplansettlement.com. Any amendments to the Settlement Agreement or any other
         settlement documents will be posted on that website. You should visit that website if you would like more
         information about the Settlement and any subsequent amendments to the Settlement Agreement or other
         changes, including changes to the Plan of Allocation, the date, time, or location of the Fairness Hearing, or
         other Court orders concerning the Settlement.
•        Your rights and options — and the deadlines to exercise them — are explained in this Settlement Notice.
•        The Court still has to decide whether to give its final approval to the Settlement. Payments under the
         Settlement will be made only if the Court finally approves the Settlement and that final approval is upheld
         in the event of any appeal.
•        A hearing on the final approval of the Settlement and for approval of the Class Representatives’ petition for
         Attorneys’ Fees and Costs and for Class Representatives’ Compensation will take place on ________,




                                                            1

                                                                                    Exhibit 4 to Settlement Agreement
                Case 1:15-cv-04444-MHC Document 280-2 Filed 10/12/20 Page 65 of 79




            2021__ at _______ a.m./p.m., before United States District Court Judge Mark H. Cohen in Courtroom 1905,
            United States Courthouse, 75 Ted Turner Drive, S.W., Atlanta, GA 30303.
     •      Any objections to the Settlement, to the petition for Attorneys’ Fees and Costs or to Class Representatives’
            Compensation, must be served in writing on Class Counsel and Defendant’s Counsel, as identified on page
            5 of this Settlement Notice.
     •      Further information regarding the litigation, the Settlement, and this Settlement Notice, including any
            changes to the terms of the Settlement and all orders of the Court regarding the Settlement, may be obtained
            at www.Insperity401kplansettlement.com.
         According to the Plan’s records, you are a Former Participant. If you believe instead that you meet the
         definition of a Current Participant, please contact the Settlement Administrator. Former Participants
            are individuals who no longer had an account balance greater than $0 as of September 30, 2020.

                       YOUR LEGAL RIGHTS AND OPTIONS UNDER THE SETTLEMENT:
 OUR RECORDS INDICATE            The Plan’s records indicate that you are a Former Participant. You must return a Former
THAT YOU ARE A FORMER            Participant Claim Form that is postmarked by ________ or completed online and filed
 PARTICIPANT. YOU MUST           electronically through the website www.Insperity401kplansettlement.com, in order to
 RETURN THE ENCLOSED             receive a check for your share of the Net Settlement Amount. If you are a Former
  FORMER PARTICIPANT             Participant, and you do not return the Former Participant Claim Form that is postmarked by
CLAIM FORM BY ______ TO          ________, or submitted electronically by _______, you will forfeit your share of the Net
   PARTICIPATE IN THE            Settlement Amount. A claim form also can be obtained by accessing
      SETTLEMENT                 www.Insperity401kplansettlement.com.
                                 If you wish to object to any part of the Settlement, you may (as discussed below) write to
   YOU CAN OBJECT
                                 the Court and counsel about why you object to the Settlement. The Court has authorized the
   (NO LATER THAN
                                 parties to seek discovery, including the production of documents and appearance at a
    ________, 2021)
                                 deposition, from any person who files an objection.
                                 If you submit a written objection to the Settlement to the Court and counsel before the
                                 deadline, you may attend the hearing about the Settlement and present your objections to the
   YOU CAN ATTEND A
                                 Court. You may attend the hearing even if you do not file a written objection, but you will
  HEARING ON _______
                                 not be permitted to address the Court at the hearing if you do not notify the Court and
                                 counsel by ____________, 2021, of your intention to appear at the hearing.

     The Class Action
         The case is called Pledger, et al. v. Reliance Trust, et al., Case No. 1:15-cv-4444-MHC (N.D. Ga.) (the
     “Class Action”). The Court supervising the case is the United States District Court for the Northern District of
     Georgia. The individuals who brought this suit are called Class Representatives, and the entity and individuals
     they sued are called the Defendants. The Class Representatives are current and former participants in the Plan.
     The Defendants are Reliance Trust Company, Insperity, Inc., Insperity Holdings, Inc., and Insperity Retirement
     Services, L.P. The Class Representatives’ claims are described below, and additional information about them is
     available at www.Insperity401kplansettlement.com.
     What Does the Settlement Provide?
          The Settlement was reached on October 12, 2020, between the Class Representatives and Reliance Trust
     Company (the “Settling Parties”). Insperity, Inc., Insperity Holdings, Inc., and Insperity Retirement Services,
     L.P. are not parties to the Settlement. Nevertheless, these entities are covered by the Release. Class Counsel filed
     this action on December 22, 2015. Since the filing of the case and for a period of over four and a half years, the
     parties engaged in substantial litigation. Class Counsel devoted substantial time and effort to review and analyze
     approximately 98,000 documents (over 500,000 pages) produced by Defendants and many other documents,
     including U.S. Department of Labor Forms 5500 and other publicly available documents, and conducted over
     19 depositions to support their underlying claims. The Settling Parties participated in a mediation with a
     nationally recognized mediator who has extensive experience in resolving complex class action claims. Only


                                                               2

                                                                                       Exhibit 4 to Settlement Agreement
          Case 1:15-cv-04444-MHC Document 280-2 Filed 10/12/20 Page 66 of 79




after a two-week trial and subsequent arm’s length negotiation after trial were the Settling Parties able to agree
to the terms of the Settlement.

     Under the Settlement, a Qualified Settlement Fund of $39,800,000 will be established to resolve the Class
Action. The Net Settlement Amount is $39,800,000 minus any Administrative Expenses, taxes, tax expenses,
Court-approved Attorneys’ Fees and Costs, Class Representatives’ Compensation, and other approved expenses
of the litigation.

     The Net Settlement Amount will be allocated to Class Members according to a Plan of Allocation to be
approved by the Court. Class Members fall into two categories: Current Participants and Former Participants.
Allocations to Current Participants who are entitled to a distribution under the Plan of Allocation will be made
into their existing Plan accounts. Former Participants who are entitled to a distribution will receive their
distribution as a check mailed to their last known address or, if they elect, as a rollover to a qualified retirement
account.
Release
     All Class Members and anyone making a claim on their behalf will fully release the Plan as well as
Defendants and other “Released Parties” from “Released Claims.” The Released Parties include, in addition to
Defendants and their employees, affiliates, and agents, the Plan’s fiduciaries (with the exception of the
Independent Fiduciary), administrators, plan administrators, recordkeepers, service providers, consultants and
parties-in-interest, and the employers that elected to participate in the Plan, and their employees, affiliates and
agents.
    The Released Claims include, with respect to the Class Period, all claims that arise out of, relate to, are based
on, or have any connection with: (1) the selection, oversight, retention, or performance of the Plan’s investment
options and service providers; (2) fees, costs, or expenses charged to, paid, or reimbursed by the Plan; (3) the
revenue sharing made available to or in respect of the Plan and the use or disposition of those revenue sharing
payments; (4) the services provided to the Plan or the costs of those services; or (5) disclosures or failures to
disclose information regarding the Plan’s investment options, fees, costs, expenses, services, or service
providers, as well as all claims that were asserted or might have been asserted in the Class Action or would be
barred by the principle of res judicata had the claims asserted been fully litigated and resulted in final judgment.
In addition, the Released Claims include all claims relating to the implementation of the Settlement.
    This is only a summary of the Released Claims and not a binding description of the Released Claims. The
actual governing release is found within the Settlement Agreement at www.Insperity401kplansettlement.com.
Generally, the release means that Class Members will not have the right to sue the Defendants or the Released
Parties for conduct arising out of or relating to the allegations in the Class Action.
  This is only a summary of                  the   Settlement.    The    entire   Settlement    Agreement     is   at
www.Insperity401kplansettlement.com.

Statement of Attorneys’ Fees and Costs Sought in the Class Actions
     Since mid-2015, Class Counsel has devoted over 15,000 hours investigating potential claims and litigating
this case through trial. Class Counsel reviewed over 500,000 pages of documents produced in this case,
conducted a substantial number of depositions, and prior to filing this action, analyzed thousands of pages of
publicly filed documents, including those filed with the Department of Labor, to support their claims. Class
Counsel took the entire risk of litigation and has not been paid for any of their time or for any of their costs
incurred in bringing this action. Class Counsel has also agreed: (1) to undertake the additional risk of paying half
of the costs of the settlement process if the Settlement is not approved; (2) to monitor for three years compliance
with the Settlement Agreement; (3) to enforce the Settlement Agreement in accordance with its terms; and (4)
to do each of these without additional pay.

   Class Counsel will apply to the Court for payment of Attorneys’ Fees and Costs for their work in the case.
The amount of fees (not including costs) that Class Counsel will request will not exceed one-third of the

                                                         3

                                                                                  Exhibit 4 to Settlement Agreement
             Case 1:15-cv-04444-MHC Document 280-2 Filed 10/12/20 Page 67 of 79




       Settlement Amount, $13,266,667, in addition to no more than $750,000 in litigation costs. Class Counsel will
       not seek to receive any interest earned by the Qualified Settlement Fund, which will be added to the amount
       received by the Class. Any Attorneys’ Fees and Costs awarded by the Court to Class Counsel will be paid from
       the Qualified Settlement Fund and must be approved by the Court.
            As is customary in class actions, in which the Class Representatives have spent time and effort on the
       litigation, Class Counsel also will ask the Court to approve payments, not to exceed $25,000 each, for five Class
       Representatives who took on the risk of litigation, devoted considerable time, and committed to spend the time
       necessary to bring the case to conclusion. Their activities included assisting Class Counsel in the factual
       investigation of the case, actively participating in the litigation, and continuing to provide information to Class
       Counsel to assist in the development of the case. When required, the Class Representatives were deposed by
       Defendants’ attorneys and testified at trial. Any Class Representatives’ Compensation awarded by the Court will
       be paid from the Qualified Settlement Fund.
           A full application for Attorneys’ Fees and Costs and for Class Representatives’ Compensation will be filed
       with the Court and made available on the Settlement Website, www.Insperity401kplansettlement.com.
1. Why Did I Receive This Settlement Notice?
         The Court caused this Settlement Notice to be sent to you because the Plan’s records indicate that you may
    be a Class Member. If you fall within the definition of the Class, you have a right to know about the Settlement
    and about all of the options available to you before the Court decides whether to give its final approval to the
    Settlement. If the Court approves the Settlement, and after any objections and appeals, if any, are resolved, the
    Net Settlement Amount will be allocated among Class Members according to a Court-approved Plan of
    Allocation.
2. What Is The Class Action About?
         In the Class Action, the Class Representatives alleged that during the Class Period Defendants violated the
    Employee Retirement Income Security Act of 1974 (“ERISA”), as amended, 29 U.S.C. §1132, et seq., with
    respect to their operation and administration of the Plan. In relevant part, they alleged Defendants caused the
    Plan to pay unreasonable administrative and investment expenses and invest in the Insperity Horizon Risk-
    Managed target date funds, which Plaintiffs claim were unlawfully added to the Plan.
           Defendants have denied and continue to deny the claims and contentions of the Class Representatives, that
       they are liable at all to the Class, and that the Class or the Plan have suffered any harm or damage for which
       Defendants could or should be held responsible, as Defendants contend that they acted prudently and in keeping
       with their fiduciary responsibilities under ERISA by monitoring, reviewing and evaluating the Plan’s investment
       options, by monitoring, reviewing and evaluating the administrative fees paid by the Plan, by eliminating or
       adding investment options when appropriate and by ensuring the Plan paid reasonable fees for the services
       provided.
3. Why Is There A Settlement?
         The Court has not reached a final decision as to the Class Representatives’ claims. Instead, the Class
    Representatives and Reliance Trust Company have agreed to the Settlement. The Settlement is the product of
    extensive negotiations between Class Counsel and Reliance Trust Company’s counsel, including an all-day
    session with a private national mediator and subsequent additional arm’s length negotiations. The Settling Parties
    only reached a settlement after completing an extensive two-week trial. The parties to the Settlement have taken
    into account the uncertainty and risks of litigation and have concluded that it is desirable to settle on the terms
    and conditions set forth in the Settlement Agreement. The Class Representatives and Class Counsel, who are
    highly experienced in this kind of matter, believe that the Settlement is best for all Class Members.
4. How Much Will My Distribution Be?
          The amount, if any, that will be allocated to you will be based upon records maintained by the Plan’s
     recordkeeper, or, if on September 30, 2020, you either no longer had a Plan account or had a Plan account with
     no money in it, based upon your Former Participant Claim Form. Calculations regarding the individual
     distributions will be performed by the Settlement Administrator, whose determinations will be final and binding,
     pursuant to the Court-approved Plan of Allocation.

                                                               4

                                                                                     Exhibit 4 to Settlement Agreement
             Case 1:15-cv-04444-MHC Document 280-2 Filed 10/12/20 Page 68 of 79




           To be eligible for a distribution from the Net Settlement Amount, you must either be a (1) “Current
       Participant” as defined on page 1, or (2) an “Authorized Former Participant” (a “Former Participant” as defined
       on page 1 who submitted a completed, satisfactory Former Participant Claim Form that is postmarked by the
       deadline), or (3) a beneficiary, alternate payee, or attorney-in-fact of persons identified in (1) or (2).
           The Plan of Allocation will allocate the Net Settlement Fund among Current and Authorized Former
       Participants as follows:
               The Net Settlement Amount shall be divided into two portions: (1) the Insperity Horizon Risk-
               Managed Funds Portion (“Horizon Funds Portion”) shall be ninety percent (90%) of the Net
               Settlement Amount; and (2) the Administrative and Investment Fee Portion (“Fee Portion”)
               shall be ten percent (10%) of the Net Settlement Amount.
               The Horizon Funds Portion will be allocated among Class Members as follows: a percentage
               of the Horizon Fund Portion that is the product of the sum of the participant’s quarter-ending
               account balances invested in the Insperity Horizon Risk-Managed Funds for each quarter from
               December 31, 2012 through March 31, 2017 divided by the sum of the quarter-ending balances
               of all Current and Authorized Former Participants in the Insperity Horizon Risk-Managed
               Funds for each quarter during that period.
               The Fee Portion will be allocated among Class Members as follows: a percentage of the Fee
               Portion that is the product of the participant’s quarter-ending account balances for each quarter
               from December 31, 2009 through March 31, 2019 divided by the sum of the quarter-ending
               balances of all Current and Authorized Former Participants for each quarter during that period.
           No amount shall be distributed to a Class Member that is ten dollars ($10.00) or less, because such an amount
       is de minimis and would cost more in processing than its value. The method of making these calculations is
       described in the Plan of Allocation, found in Article 6 of the Settlement Agreement and available at
       www.Insperity401kplansettlement.com.
           There are over 100,000 Class Members.
           Note that if you are an alternate payee pursuant to a Qualified Domestic Relations Order, you will receive a
       check if and to the extent you are entitled to receive a portion of a Current Participant’s or Authorized Former
       Participant’s allocation under the Settlement Agreement in accordance with the plan of allocation as if you are
       a Current Participant or Authorized Former Participant.
5. How Can I Receive My Distribution?
         Whether you need to submit a claim form to receive your distribution depends on whether you are considered
     a “Current Participant” or a “Former Participant.” According to the Plan’s records, you are a Former
     Participant. Therefore, you need to return your Claim Form or submit your claim online to receive your
     share of the Settlement.
6. When Will I Receive My Distribution?
        The timing of the distribution of the Net Settlement Amount is conditioned on several matters, including the
    Court’s final approval of the Settlement and that approval becoming final and no longer subject to any appeals
    in any court. An appeal of the final approval may take several years. If the Settlement is approved by the Court,
    and there are no appeals, the Settlement distribution likely will occur during the second half of 2021.
           There Will Be No Payments Under The Settlement If The Settlement Agreement Is Terminated.
7. Can I Get Out Of The Settlement?
          No. The Class was certified under Federal Rule of Civil Procedure 23(b)(1). Therefore, as a Class Member,
     you are bound by any judgments or orders that are entered in the Class Action for all claims that were asserted
     in the Class Action or are otherwise included as Released Claims under the Settlement.




                                                              5

                                                                                    Exhibit 4 to Settlement Agreement
             Case 1:15-cv-04444-MHC Document 280-2 Filed 10/12/20 Page 69 of 79




8. Do I Have A Lawyer In The Case?
         The Court has appointed the law firm Schlichter Bogard & Denton, LLP in St. Louis, Missouri, as Class
     Counsel. If you want to be represented by your own lawyer, you may hire one at your own expense.
9. How Will The Lawyers Be Paid?
          Class Counsel will file a petition for the award of Attorneys’ Fees and Costs. This petition will be considered
     at the Fairness Hearing. Class Counsel has agreed to limit their application for an award of Attorneys’ Fees and
     Costs to not more than $13,266,267 in fees and $750,000 in costs and Class Counsel will also monitor
     compliance with the Settlement for three years without charge and has committed to bring an enforcement action,
     if needed, to enforce the Settlement, also with no charge. The Court will determine what fees and costs will be
     approved.
10. How Do I Tell The Court If I Don’t Like The Settlement?
           If you are a Class Member, you can tell the Court that you do not agree with the Settlement or some part of
      it. To object, you must send the Court a written statement that you object to the Settlement in Pledger, et al., v.
      Reliance Trust, et al., Case No.1:15-cv-4444-MHC (N.D. Ga.). Be sure to include your name, address, telephone
      number, signature, and a full explanation of why you object to the Settlement. Your written objection must be
      received by the Court no later than ______, 2021. The Court’s address is Clerk of the Court, United States
      District Court for the Northern District of Georgia, 75 Ted Turner Drive, S.W., Atlanta, GA 30303. Your written
      objection also must be mailed to the lawyers listed below, no later than ______, 2021. Please note that the
      Court’s Order Granting Preliminary Approval of this Settlement provides that any party to the litigation may,
      but is not required to, serve discovery requests, including requests for documents and notice of deposition not to
      exceed two hours in length, on any objector. Any responses to discovery, or any depositions, must be completed
      within ten days of the request being served on the objector
CLASS COUNSEL                                                      DEFENDANTS’ COUNSEL
SCHLICHTER, BOGARD & DENTON                                        O’MELVENY & MYERS LLP
Attn: Insperity 401(k) Plan Settlement                             Attn: Brian D. Boyle
100 S. Fourth St., Suite 1200                                      1625 Eye Street, N.W.
St. Louis, MO 63102                                                Washington, D.C. 20006
Insperity401kplansettlement@uselaws.com
                                                                   ALSTON & BIRD LLP
                                                                   Attn: Emily Costin
                                                                   The Atlantic Building
                                                                   950 F. Street, NW
                                                                   Washington, D.C. 20004

11. When And Where Will The Court Decide Whether To Approve The Settlement?
          The Court will hold a Fairness Hearing at _____ a.m./p.m. on ________, at the United States District Court
     for the Northern District of Georgia, Courtroom 1905, 75 Ted Turner Drive, SW, Atlanta, GA 30303.
           At the Fairness Hearing, the Court will consider whether the Settlement is fair, reasonable, and adequate. If
       there are objections, the Court will consider them. After the Fairness Hearing, the Court will decide whether to
       give its final approval to the Settlement. The Court also will consider the petition for Class Counsel’s Attorneys’
       Fees and Costs and any Class Representatives’ Compensation.
12. Do I Have To Attend The Fairness Hearing?
           No, but you are welcome to come at your own expense. If you send an objection, you do not have to come
      to the Court to talk about it. As long as you mailed your written objection on time, the Court will consider it




                                                               6

                                                                                     Exhibit 4 to Settlement Agreement
             Case 1:15-cv-04444-MHC Document 280-2 Filed 10/12/20 Page 70 of 79




       when the Court considers whether to approve the Settlement as fair, reasonable and adequate. You also may pay
       your own lawyer to attend the Fairness Hearing, but such attendance is not necessary.
13. May I Speak At The Fairness Hearing?
           If you are a Class Member, you may ask the Court for permission to speak at the Fairness Hearing. To do
      so, you must send a letter or other paper called a “Notice of Intention to Appear at Fairness Hearing in Pledger,
      et al. v. Reliance Trust, et al., Case No. 1:15-cv-4444-MHC.” Be sure to include your name, address, telephone
      number, and your signature. Your Notice of Intention to Appear must be mailed to the attorneys and filed with
      the Clerk of the Court, at the addresses listed in the Answer to Question No. 10, no later than _______, 2021.
14. What Happens If I Do Nothing At All?
          If you are a “Current Participant” as defined on page 1, and do nothing, you will participate in the Settlement
     of the Class Action as described above in this Settlement Notice if the Settlement is approved.

      According to the Plan’s records, you are a Former Participant. If you are a “Former Participant” as defined
      on page 1, and you do nothing, you will be bound by the Settlement of the Class Action as described above in
      this Settlement Notice if the Settlement is finally approved, BUT YOU WILL NOT RECEIVE ANY MONEY
      UNLESS YOU SUBMIT A FORMER PARTICIPANT CLAIM FORM.
15. How Do I Get More Information?
           If you have general questions regarding the Settlement, you can visit this website:
      www.Insperity401kplansettlement.com, call 1-_________, or write to the Settlement Administrator at Insperity
      401(k) Plan Settlement Administrator, ____________________.




                                                               7

                                                                                     Exhibit 4 to Settlement Agreement
      Case 1:15-cv-04444-MHC Document 280-2 Filed 10/12/20 Page 71 of 79




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

RONDA A. PLEDGER, et al.,

                           Plaintiffs,
 v.                                             Civil Action No.
                                                1:15-cv-04444-MHC
RELIANCE TRUST COMPANY, et al.,

                           Defendants.

               [PROPOSED] FINAL ORDER AND JUDGMENT

   Upon consideration of the Plaintiffs’ Unopposed Motion for Final Approval of

the Settlement of the above-referenced litigation under the terms of a Class Action

Settlement Agreement dated October 12, 2020, (the “Settlement Agreement”), the

Court hereby orders and adjudges as follows:

      1.     For purposes of this Final Order and Judgment, capitalized terms used

herein have the definitions set forth in the Settlement Agreement, which is

incorporated herein by reference.

      2.     In accordance with the Court’s Preliminary Approval Order,

Settlement Notice was timely distributed by electronic or first-class mail to all

Class Members who could be identified with reasonable effort, and Settlement

Notice was published on the Settlement Website maintained by Class Counsel. In

addition, pursuant to the Class Action Fairness Act, 28 U.S.C. § 1711, et seq.,



                                                             Exhibit 5 to Settlement Agreement
      Case 1:15-cv-04444-MHC Document 280-2 Filed 10/12/20 Page 72 of 79




notice was provided to the Attorneys General for each of the states in which a

Class Member resides, the Attorney General of the United States, and the United

States Secretary of Labor.

      3.     The form and methods of notifying the Class of the terms and

conditions of the proposed Settlement Agreement met the requirements of Fed. R.

Civ. P. 23(c)(2), any other applicable law, and due process, and constituted the best

notice practicable under the circumstances; and due and sufficient notices of the

Fairness Hearing and the rights of all Class Members have been provided to all

people, powers and entities entitled thereto.

      4.     All requirements of the Class Action Fairness Act, 28 U.S.C. § 1711,

et seq., have been met.

      5.     Class Members had the opportunity to be heard on all issues regarding

the resolution and release of their claims by submitting objections to the Settlement

Agreement to the Court.

      6.     Each and every objection to the Settlement is overruled with

prejudice.

      7.     The Motion for Final Approval of the Settlement Agreement is hereby

GRANTED, the Settlement of the Litigation is APPROVED as fair, reasonable,

and adequate to the Insperity 401(k) Plan (“Plan”) and the Class, and the Settling


                                          2
                                                            Exhibit 5 to Settlement Agreement
       Case 1:15-cv-04444-MHC Document 280-2 Filed 10/12/20 Page 73 of 79




Parties are hereby directed to take the necessary steps to effectuate the terms of the

Settlement Agreement.

      8.      The operative complaint and all claims asserted therein in the

Litigation are hereby dismissed with prejudice and without costs to any of the

Settling Parties and Released Parties other than as provided for in the Settlement

Agreement.

      9.     The Plan, the Class Representatives, and the Class Members (and their

respective heirs, beneficiaries, executors, administrators, estates, past and present

partners, officers, directors, predecessors, successors, assigns, agents, and

attorneys) hereby fully, finally, and forever settle, release, relinquish, waive, and

discharge all Released Parties (including Defendants) from the Released Claims,

regardless of whether or not such Class Member receives a monetary benefit from

the Settlement, executed and delivered a Former Participant Claim Form, filed an

objection to the Settlement or to any application by Class Counsel for an award of

Attorneys’ Fees and Costs, and whether or not the objections or claims for

distribution of such Class Member have been approved or allowed.

      10.    The Class Representatives, the Class Members, and the Plan acting

individually or together, or in combination with others, are hereby barred from

suing or seeking to institute, maintain, prosecute, argue, or assert in any action or


                                           3
                                                              Exhibit 5 to Settlement Agreement
      Case 1:15-cv-04444-MHC Document 280-2 Filed 10/12/20 Page 74 of 79




proceeding (including but not limited to an IRS determination letter proceeding, a

Department of Labor proceeding, an arbitration, or a proceeding before any state

insurance or other department or commission), any cause of action, demand, or

claim on the basis of, connected with, or arising out of any of the Released Claims.

Nothing herein shall preclude any action to enforce the terms of the Settlement

Agreement in accordance with the procedures set forth in the Settlement

Agreement.

      11.    Class Counsel, the Class Representatives, the Class Members, or the

Plan may hereafter discover facts in addition to or different from those that they

know or believe to be true with respect to the Released Claims. Such facts, if

known by them, might have affected the decision to settle with Reliance Trust

Company and the other Released Parties, or the decision to release, relinquish,

waive, and discharge the Released Claims, or the decision of a Class Member not

to object to the Settlement. Notwithstanding the foregoing, each Class

Representative each Class Member, and the Plan has and have hereby fully, finally,

and forever settled, released, relinquished, waived, and discharged any and all

Released Claims. The Class Representatives, Class Members, and the Plan have

hereby acknowledged that the foregoing waiver was bargained for separately and is




                                          4
                                                             Exhibit 5 to Settlement Agreement
       Case 1:15-cv-04444-MHC Document 280-2 Filed 10/12/20 Page 75 of 79




a key element of the Settlement embodied in the Settlement Agreement of which

this release is a part.

       12.    The Class Representatives, Class Members, and the Plan hereby settle,

release, relinquish, waive, and discharge any and all rights or benefits they may

now have, or in the future may have, under any law relating to the releases of

unknown claims, including without limitation, Section 1542 of the California Civil

Code, which provides: “A general release does not extend to claims that the

creditor or releasing party does not know or suspect to exist in his or her favor at

the time of executing the release and that if known by him or her would have

materially affected his or her settlement with the debtor or released party.” The

Class Representatives, Class Members, and the Plan with respect to the Released

Claims also hereby waive any and all provisions, rights and benefits conferred by

any law or of any State or territory within the United States or any foreign country,

or any principle of common law, which is similar, comparable or equivalent in

substance to Section 1542 of the California Civil Code.

       13.    The Court finds that it has subject matter jurisdiction over the claims

herein and personal jurisdiction over Class Members herein pursuant to the

provisions of ERISA, and expressly retains that jurisdiction for purposes of

enforcing this Final Order and the Settlement Agreement. Any motion to enforce


                                           5
                                                              Exhibit 5 to Settlement Agreement
      Case 1:15-cv-04444-MHC Document 280-2 Filed 10/12/20 Page 76 of 79




paragraphs 8 through 12 of this Final Order or the Settlement Agreement,

including by way of injunction, may be filed in this Court, and the provisions of

the Settlement Agreement and/or this Final Order may also be asserted by way of

an affirmative defense or counterclaim in response to any action that is asserted to

violate the Settlement Agreement.

      14.    Each Class Member shall hold harmless Defendants, Defense Counsel

and the Released Parties for any claims, liabilities, attorneys’ fees and expenses

arising from the allocation of the Gross Settlement Amount or Net Settlement

Amount and for all tax liability and associated penalties and interest as well as

related attorneys’ fees and expenses.

      15.    The Settlement Administrator shall have final authority to determine

the share of the Net Settlement Amount to be allocated to each Current Participant

and each Authorized Former Participant.

      16.    With respect to payments or distributions to Authorized Former

Participants, all questions not resolved by the Settlement Agreement shall be

resolved by the Settlement Administrator in its sole and exclusive discretion.

      17.    With respect to any matters that arise concerning the implementation

of distributions to Current Participants (after allocation decisions have been made

by the Settlement Administrator in its sole discretion), all questions not resolved by


                                          6
                                                             Exhibit 5 to Settlement Agreement
      Case 1:15-cv-04444-MHC Document 280-2 Filed 10/12/20 Page 77 of 79




the Settlement Agreement shall be resolved by the Plan administrator in

accordance with applicable law and the governing terms of the Plan.

      18.   Within twenty-one (21) calendar days following the issuance of all

settlement payments to Class Members, the Settlement Administrator shall prepare

and provide to Class Counsel and Defendants’ Counsel a list of each person who

was issued a settlement payment and the amount of such payment.

      19.   Upon entry of this Order, all Class Members shall be bound by the

Settlement Agreement (including any amendments) and by this Final Order.

SO ORDERED:

DATED: _________________, 2021


                                      HON. MARK H. COHEN
                                      UNITED STATES DISTRICT JUDGE




                                        7
                                                          Exhibit 5 to Settlement Agreement
      Case 1:15-cv-04444-MHC Document 280-2 Filed 10/12/20 Page 78 of 79




October __, 2020

VIA U.S. MAIL

[FEDERAL/STATE ATTORNEY GENERAL/DEPARTMENT OF LABOR/
GA DEPARTMENT OF BANKING]
[ADDRESS]

Re:    Notice of Proposed Settlement in Pledger v. Reliance Trust Co., United States District
       Court for the Northern District of Georgia, Civil Action No. 1:15-cv-04444-MHC

Dear [NAME]:

       Pursuant to 28 U.S.C. § 1715, enacted as a component of the Class Action Fairness Act
of 2005 (“CAFA”), on behalf of Defendant Reliance Trust Co., Analytics LLC as the Settlement
Administrator hereby writes to provide your office with notice of a proposed settlement in the
above-referenced matter pending in the United States District Court for the Northern District of
Georgia (the “Litigation”).

       The parties in the Litigation filed a Class Action Settlement Agreement and associated
documents with the Court on October 12, 2020. The Court has not yet ruled on any of the
materials listed in Nos. 3, 4 and 5 below, and a hearing has not yet been scheduled.

       In conjunction with this notice, please find copies of the following documents on the
enclosed disc:

       1.     Complaint for the above-referenced matter (filed December 22, 2015);

       2.     Amended Complaint for the above-referenced matter (filed April 15, 2016);

       3.     Class Action Settlement Agreement and all attached exhibits, including:

              a. Former Participant Claim Form;

              b. Proposed Order for Preliminary Approval of Class Action Settlement;

              c. Notice of Class Action Settlement and Fairness Hearing to Current
                 Participants;

              d. Notice of Class Action Settlement and Fairness Hearing to Former
                 Participants;

              e. Proposed Order Granting Unopposed Motion to Modify the Class Definition;




                                                                     Exhibit 6 to Settlement Agreement
      Case 1:15-cv-04444-MHC Document 280-2 Filed 10/12/20 Page 79 of 79




               f. Proposed Final Order and Judgment;

       4.      Plaintiffs’ Memorandum of Law in Support of Unopposed Motion for Preliminary
               Approval of Class Settlement;

       5.      Plaintiffs’ Memorandum of Law in Support of Unopposed Motion to Modify the
               Class Definition.

        Pursuant to 28 U.S.C. § 1715 (b)(7), it is not feasible at this time to provide the names of
class members residing in each state, a reasonable estimate of the number of class members
residing in each state, or the estimated proportionate share of the claims for members in each
state.

       Should you have any questions regarding this matter or the enclosed materials, please do
not hesitate to contact me directly.



Very truly yours,


/s/ DRAFT



Enclosures




                                                                                                  2



                                                                       Exhibit 6 to Settlement Agreement
